Exhibit 10.1

 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

Execution Copy

 

 

LICENSE AGREEMENT

 

 

BY AND BETWEEN

 

 

CAMURUS AB

 

AND

 

RA PHARMACEUTICALS INC

 

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

TABLE OF CONTENTS

 

1

DEFINITIONS

3

 

 

 

2

LICENSE GRANT TO RA PHARMA

12

 

 

 

3

DEVELOPMENT OF PRODUCT

14

 

 

 

4

COMMERCIALIZATION

17

 

 

 

5

PAYMENT OBLIGATIONS

18

 

 

 

6

MANUFACTURE

22

 

 

 

7

INTELLECTUAL PROPERTY

23

 

 

 

8

CONFIDENTIALITY

31

 

 

 

9

REPRESENTATIONS AND WARRANTIES

34

 

 

 

10

INDEMNIFICATION

35

 

 

 

11

TERM AND TERMINATION

37

 

 

 

12

MISCELLANEOUS PROVISIONS

39

 

 

 

EXHIBIT 1.4 CAMURUS PLATFORM IP AND

45

 

 

CAMURUS PLATFORM PATENT RIGHTS

45

 

 

EXHIBIT 1.6 CAMURUS TRADEMARKS

46

 

 

EXHIBIT 1.16 DEVELOPMENT PLAN

47

 

 

EXHIBIT 1.18(A) DRUG CHEMICAL STRUCTURE

48

 

 

EXHIBIT 1.18(B) METABOLITES

49

 

 

EXHIBIT 7.2 (C)  EXPERT’S DETERMINATION

50

 

 

EXHIBIT 8.5 PRESS RELEASE

51

 

2

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

LICENSE AGREEMENT

 

This License Agreement is made as of the Effective Date (hereinafter defined)
between Camurus AB, a limited liability company organized and existing under the
laws of Sweden and having its principal place of business at Ideon Science Park,
Sölvegatan 41, SE-223 70 Lund, Sweden (“Camurus”) and Ra Pharmaceuticals, Inc.,
a corporation organized and existing under the laws of Delaware and having its
principal place of business at 87 Cambridge Park Drive, Cambridge, Massachusetts
(“Ra Pharma”) (each a “Party” and collectively, the “Parties”).

 

WITNESSETH

 

WHEREAS, Camurus is the owner of all right, title and interest in and to certain
patent rights and know-how relating to the FC Technology (as defined below)
which delivers therapeutic levels of drug substance over extended periods by
offering a lipid based injectable liquid solution that, within minutes after
injection, forms a controlled release liquid crystal gel matrix in situ on
contact with body fluids at the site of injection;

 

WHEREAS, Ra Pharma has capabilities in the development, manufacture, promotion,
marketing, sales and life cycle management of pharmaceutical products and is the
owner of all right, title and interest in and to certain proprietary molecules
including the drug compound known as zilucoplan;

 

WHEREAS, Camurus and Ra Pharma have engaged previously in exploring the
feasibility of formulating zilucoplan using FC Technology under a Feasibility
Study Agreement having an effective date of November 2, 2017 as amended on
February 28, 2018 (hereinafter “FSA”);

 

WHEREAS, Ra Pharma wishes to obtain an exclusive world-wide license to the FC
Technology to develop, manufacture, have manufactured, promote, market, offer
for sale, distribute and sell Products containing zilucoplan and additionally up
to three (3) unique Ra Pharma proprietary macrocyclic compounds in the Licensed
Field in the Territory, provided that such additional compounds are each cleared
by the Gatekeeping Procedure; and

 

WHEREAS, Camurus is willing to grant such exclusive world-wide rights to Ra
Pharma upon the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the covenants and obligations expressed
herein, and intending to be legally bound, the Parties agree as follows:

 

1                                                  DEFINITIONS

 

1.1                                        “Affiliate” means, with respect to a
Party, any entity or person that controls, is controlled by, or is under common
control with that Party. For the purpose of this definition, “control” or
“controlled” means, direct or indirect, ownership of fifty percent (50%) or more
of the shares of stock entitled to vote for the election of

 

3

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

directors in the case of a corporation or fifty percent (50%) or more of the
equity interest in the case of any other type of legal entity; status as a
general partner in any partnership; or any other arrangement whereby the entity
or person controls or has the right to control the board of directors or
equivalent governing body of a corporation or other entity or the ability to
cause the direction of the management or policies of a corporation or other
entity. The Parties acknowledge that in the case of entities organized under the
laws of certain countries where the maximum percentage ownership permitted by
law for a foreign investor is less than fifty percent (50%), such lower
percentage shall be substituted in the preceding sentence, provided that such
foreign investor has the power to direct the management and policies of such
entity.

 

1.2                                        “Camurus Collaboration Inventions”
shall have the meaning set out in Section 7.2 (c)(a).

 

1.3                                        “Camurus IP” means the Camurus
Platform IP and Camurus’ interest in any Joint Collaboration IP, including
Injection Device Collaboration Inventions pursuant to Section 7.2(g).

 

1.4                                        “Camurus Platform IP” means all
Intellectual Property that is Controlled by Camurus or any of its Affiliates
during the Term hereof (whether as a result of activities under this Agreement,
the FSA, or otherwise) and that is necessary or useful to make or have made,
use, offer to sell, sell, have sold, import, or otherwise exploit a Product, and
that Covers or relates to the FC Technology or the injection of a Product
formulated using the FC Technology (including any injection devices or methods
related thereto) and does not specifically claim a Drug or Product. All Patent
Rights within Camurus Platform IP existing on the Effective Date are listed in
Exhibit 1.4. Camurus shall provide Ra Pharma with an update of such Exhibit in
connection with the JPT or when requested by Ra Pharma.

 

1.5                                        “Camurus Platform Patent Rights”
means Patent Rights within the Camurus Platform IP.

 

1.6                                        “Camurus Trademark” means Trademarks
Controlled by Camurus, including FluidCrystal® and other Trademarks described in
Exhibit 1.6, that relate to the FC Technology.

 

1.7                                        “Clinical Trials” means human
clinical trials conducted on healthy volunteers or patients to provide data
supporting Regulatory Approval of such drug or label expansion of such drug.

 

1.8                                        “CMO” means one or more Third Party
contract manufacturing organization(s) that may be used to source ingredients,
components, packaging materials and the like and to manufacture, package, label
and quality release Ra Pharma’s requirements for Product for use and/or sale in
the Territory.

 

1.9                                        “Collaboration Inventions” means all
Inventions conceived or created by either Party, alone or jointly or by any of
its Affiliates or by a Third Party on behalf such Party in the course of
performing activities under the FSA or this Agreement.

 

4

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

1.10                                 “Commercialization Plan(s)” shall have the
meaning set out in Section 4.3.

 

1.11                                 “Commercially Reasonable Efforts” means the
level of effort and resources required to develop, manufacture, register and
commercialize a Product, or to accomplish another objective, [***].

 

1.12                                 “Confidential Information” means the
following, subject to the exceptions set forth in Section 8.1:

 

(i)            the terms and conditions of this Agreement, for which each Party
will be considered a Disclosing Party and a Recipient;

 

(ii)             Know-How within Camurus IP for which Camurus will be considered
the Disclosing Party and Ra Pharma shall be the Recipient;

 

(iii)            Know-How within Ra Pharma IP for which Ra Pharma will be
considered the Disclosing Party and Camurus shall be the Recipient; and

 

(iv)             any other non-public information, whether or not patentable,
disclosed or provided by one Party to the other Party in connection with this
Agreement, including, without limitation, information regarding such Party’s
strategy, business plans, objectives, research, technology, products, IP
strategy, business affairs or finances including information of the type that is
customarily considered to be confidential information by parties engaged in
activities that are substantially similar to the activities being engaged in by
the Parties under this Agreement, for which the Party making such disclosure
will be considered the Disclosing Party and the receiver will be the Recipient.

 

1.13                                 “Control” or “Controlled” means possession
by a Party of the right to grant to the other Party a license, sublicense or
other right to use, of the scope provided for in this Agreement, to Intellectual
Property and rights to access or cross-reference regulatory filings without
violating the terms of any agreement or other arrangement with any Third Party.

 

1.14                                 “Cover”, “Covering” or “Covered” means,
with respect to a claim of a patent directed to a composition or method, that
the manufacture, use, offer for sale, sale or importation of the composition or
method would infringe such claim of the patent, or, with respect to a claim of a
pending patent application directed to a composition or method, would infringe
such claim if such application were to issue, but for ownership thereof or a
license thereto.

 

1.15                               “Development Data” means all chemistry,
manufacturing and control, preclinical and clinical data including, without
limitation, pharmacological, pharmacokinetic,

 

5

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

pharmaceutical development and toxicological data that is generated at any time
during the Term of this Agreement by or for either Party and their Affiliates or
any of Ra Pharma’s licensees or sub-licensees in the course of performing
activities under this Agreement .

 

1.16                                 “Development Plan” means Ra Pharma’s plan
for pre-clinical and clinical development and registration of a Product in the
Territory together with associated budget. The initial Development Plan is
attached hereto as Exhibit 1.16.

 

1.17                                 “Disclosing Party” means the Party which
discloses Confidential Information to the other Party.

 

1.18                                 “Drug” means (i) zilucoplan (also known as
RA-101495) with the chemical structure described in Exhibit 1.18 and any salts
or those metabolites set forth on Exhibit 1.18(b) hereto, and (ii) each Gated
Compound, including any salts thereof.

 

1.19                                 “Effective Date” means the date of the
signature of the last Party to execute this Agreement.

 

1.20                                 “Exclusive Indications” means as defined in
Section 2.6.

 

1.21                                 “FC Technology” means Camurus’ formulation
depot technology comprising a lipid based injectable liquid solution that, after
injection, forms a controlled release liquid crystal gel matrix in situ on
contact with body fluids at the site of injection.

 

1.22                                 “First Commercial Sale” means the date on
which a Product is first sold following Regulatory Approval in the Territory by
Ra Pharma or any of its Affiliates or Sublicensees to a Third Party (other than
sales by Ra Pharma to its Affiliates) in a commercial arm’s length transaction.

 

1.23                                 “FTE” means a full-time equivalent person
year equal to at least [***] per year of work carried out by an employee.

 

1.24                                 “FTE Costs” means the cost of FTEs at the
FTE Rate.

 

1.25                                 “FTE Rate” means the price of a single FTE
per calendar year. The FTE Rate shall be [***] for all staff. The FTE Rate
reflects the fully burdened internal costs of an FTE including all
employee-related compensation, including but not limited to, salaries, wages,
bonuses, benefits, profit sharing, share option grants, and any other employment
costs, including travel and associated subsistence costs (but excluding travel
and subsistence costs incurred in any travel) and professional dues and
allocable overhead. On the 1 January each calendar year, commencing with 1
January 2020, the FTE Rate will be increased by the percentage (%) increase in
inflation as measured by the Swedish Consumer Price Index published by
Statistics Sweden (Sw. Statistiska Centralbyrån) on each 1 January of each
calendar year. Camurus shall provide JPT with the revised FTE Rate by 1 February
of each calendar year.

 

1.26                                 “Gated Compound” means each of up to three
(3) proprietary Ra Pharma macrocyclic compounds that Ra Pharma desires to
include in the license rights granted herein and which has passed the
Gatekeeping Procedure.

 

6

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

1.27                                 “Gatekeeping Procedure” means the procedure
set forth in Sections 2.5.

 

1.28                                 “GCP” means Good Clinical Practices, as set
forth in the ICH Harmonized Guidance on Good Clinical Practice
(CPMP/ICH/135/95).

 

1.29                                 “GMP” means Good Manufacturing Practices,
as set forth in the Rules Governing Medicinal Product in the European Union
volume 4 and the equivalent requirements and/or applicable guidance in any other
jurisdiction in the Territory.

 

1.30                                 “Generic Product” means a product approved
under an Abbreviated New Drug Application, or ANDA, or any non-United States
equivalent filing, with the Product as the reference product, that is
“therapeutically equivalent” as evidenced by the assignment of any ‘A’ level
therapeutic equivalence rating by the FDA, or any non- United States equivalent
rating, such that the product is therapeutically equivalent to the Product, or
otherwise is generally substitutable by the pharmacist for the Product when
filling a prescription written for the Product without having to seek
authorization to do so from the physician writing such prescription.

 

1.31                                 “IND” means an Investigational New Drug
application (together with all subsequent submissions, supplements and
amendments thereto, and any materials, documents or information referred to or
relied upon thereby) filed with the FDA in conformance with applicable laws and
regulations, and the equivalent thereof (or other right to commence clinical
testing in humans), as applicable, in jurisdictions outside the United States.

 

1.32                                 “Injection Device Collaboration Inventions”
means as defined in Section 7.2(c)(g).

 

1.33                                 “Intellectual Property” or “IP” means any
Patent Rights, Trademarks, Know-How, Confidential Information, and any other
intellectual property rights, whether or not patentable.

 

1.34                                 “Invention(s)” means all inventions
(whether patentable or not and whether arising from or embodied in any Know How)
that are conceived hereunder by or on behalf of a Party or its Affiliates,
whether solely or jointly with the other Party or any Third Party.

 

1.35                                 “Joint Collaboration Invention(s)” shall
have the meaning as defined in Section 7.2(c).

 

1.36                                 “Joint Collaboration IP” means the Joint
Collaboration Patent Rights and Joint Collaboration Inventions.

 

1.37                                 “Joint Collaboration Patent Rights” means
as defined in Section 7.3(c).

 

1.38                                 “JPT” means the Joint Project Team referred
to in Section 3.4.

 

1.39                                      “Know-How” means technical and other
information which is not in the public domain, including information comprising
or relating to concepts, trade secrets, data, designs, discoveries, formulae,
ideas, inventions, materials, methods, models,

 

7

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

research plans, procedures, designs for experiments and tests and results of
experimentation and testing (including results of research or development),
processes (including manufacturing processes, specifications and techniques),
laboratory records, chemical, pharmacological, toxicological, clinical,
analytical and quality control data, clinical and non-clinical trial data, case
report forms, data analyses, reports, manufacturing data or summaries and
information contained in submissions to and information from ethical committees
and regulatory authorities. Know-How includes documents containing Know-How,
including any rights including trade secrets, copyright, database or design
rights protecting such Know-How. The fact that an item is known to the public
shall not be taken to preclude the possibility that a compilation including the
item, and/or a development relating to the item, is not known to the public.

 

1.40                                 “Licensed Field” means any and all uses
including, but not limited to, the treatment, prevention, diagnosis,
amelioration or modification of any disease, disorder or condition.

 

1.41                                 “Major Markets” means [***].

 

1.42                                 “NDA” means a new drug, biologic or other
application, health registration, marketing authorization application, common
technical document, regulatory submission, notice of compliance or equivalent
application to the FDA or other applicable Regulatory Authority (excluding local
and general business licenses and permits) required to be approved before
commercial sale or use of the Product as a pharmaceutical or medicinal product
in any formulation or dosage form (excluding any pricing and reimbursement
approvals), together with all subsequent submissions, supplements and amendments
thereto.

 

1.43                                 “NDA Approval” means approval of an NDA by
the FDA or other applicable Regulatory Authority.

 

1.44                                 “Net Sales” means the gross amount invoiced
by Ra Pharma or its Affiliates or Sublicensees, as applicable, for sale of
Product to any Third Party, less deductions for:

 

(i)                cash discounts actually given; (ii) freight, shipping
insurance and other transportation expenses; (iii) sales, value-added, excise
taxes, tariffs and duties, and other taxes directly related to the sale (but not
including taxes assessed against the income derived from such sale); (iv)
returns, rebates, chargebacks and other allowances; (v) deductions for health
care reform fees and similar deductions for fees imposed by governmental
entities; and (vi) write offs for bad debt.

 

All such deductions shall be fairly and equitably allocated to the Product and
other products or services of Ra Pharma, its Affiliates and Sublicensees, such
that the Product does not bear a disproportionate portion of such deductions.
The transfer of Product by Ra Pharma to an Affiliate or Sublicensee shall not be
deemed a sale. Net Sales shall be calculated in accordance with generally
accepted accounting principles in the United States (US GAAP), consistently
applied.

 

8

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

1.45                                 “Patent Right” means (a) all national,
regional and international patents and patent applications, including
provisional patent applications; (b) all patent applications filed either from
such patents, patent applications or provisional applications or from an
application claiming priority from any of these, including utility applications,
divisionals, continuations, continuations-in-part, and reissue applications; (c)
any and all patents that have issued or in the future issue from the foregoing
patent applications

 

(a)        and (b), including author certificates, inventor certificates,
utility models, petty patents and design patents and certificates of invention;
and (d) any and all extensions or restorations by existing or future extension
or restoration mechanisms, including revalidations, reissues, re-examinations
and extensions (including any supplementary protection certificates and the
like) of the foregoing patents or patent applications (a), (b) and (c).

 

1.46                                 “Placebo Development Data” means
Development Data that relates solely to the FC Technology without inclusion of
any “active moiety”, e.g. zilucoplan or any Gated Compound, including those
portions of the Development Data that are directly related to safety and CMC
aspects of the FC Technology and do not include information concerning the Drug.

 

1.47                                 “Product(s)” means a product containing a
Drug as the sole active pharmaceutical ingredient formulated with the FC
Technology for injection. For clarity, Products comprised of the same active
pharmaceutical ingredient and delivered by similar drug administration methods
(e.g., injection, such as by pen, syringe and needle, or needle- free)
regardless of duration or dose or nature of the formulations of the FC
Technology, shall be considered the same Product. Where the Drug formulated with
the FC Technology is contained in an injection device the term “Product” shall
be deemed to include also such injection device.

 

1.48                                 “Prosecute” or “Prosecuting” means with
regard to specified Patent Rights, preparing, filing, prosecuting, validating,
maintaining and defending such Patent Rights, including with respect to any
re-examination, reissue, revocation, interference, nullity proceeding, post
grant review or opposition proceedings including any appeal therefrom. For the
avoidance of doubt, “Prosecuting” excludes any infringement suits and nullity
actions attendant to such infringement suits or other legal proceedings to
enforce the specified Patent Rights, regardless of whether or not such
proceedings involve the defense of the Patent Rights in suit.

 

1.49                                 “Ra Pharma Collaboration Inventions” shall
have the meaning set forth in Section 7.2(b).

 

1.50                                 “Ra Pharma IP” means the Ra Pharma Product
IP and Ra Pharma’s interest in any Joint Collaboration IP.

 

1.51                                      “Ra Pharma Product IP” means (a) all
Patent Rights; (b) all Know-How; and (c) all other Intellectual Property in each
case (a) - (c) Controlled by Ra Pharma or any of its Affiliates as of the
Effective Date or that become Controlled by Ra Pharma or its Affiliates during
the Term hereof (whether as a result of activities under this Agreement or the
FSA, or otherwise) that is necessary or useful to make or have made, use, offer
to sell, sell, have sold, import, or otherwise exploit a Product.

 

9

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

1.52                                 “Ra Pharma Trademarks” means any Trademark
owned or registered by Ra Pharma or that may be granted to Ra Pharma in the
Territory to be used in connection with a Product in the Territory but excluding
any Camurus Trademarks.

 

1.53                                 “Recipient” means the Party which receives
Confidential Information from the other Party.

 

1.54                                 “Regulatory Approvals” means any approvals
over and above NDA Approvals, such as licenses, registrations, or authorizations
granted or issued by any Regulatory Authority necessary for the manufacture,
packaging, labeling, use, storage, transport, export, import, clinical testing,
promotion or sale of the Product in a country, including pricing and
reimbursement approvals to the extent the applicable Regulatory Authority in
such country require a pricing or reimbursement approval prior to
commercialization of a Product in such country.

 

1.55                                 “Regulatory Authority” means any national,
supranational, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, including the FDA, in any
country involved in the granting or receipt as the case may be of INDs, NDAs or
Regulatory Approvals.

 

1.56                                 “Sublicensee” shall have the meaning
defined in Section 2.3.

 

1.57                                 “Term” shall have the meaning defined in
Section 11.1.

 

1.58                                 “Territory” means the entire world.

 

1.59                                 “Third Party” means any entity other than
Camurus or Ra Pharma or their respective Affiliates.

 

1.60                                 “Trademarks” means registered trademarks
and applications therefor, unregistered trade or service marks and company names
in each case with any and all associated goodwill and all rights or forms of
protection of a similar or analogous nature including rights which protect
goodwill whether arising or granted under the laws of any jurisdiction and, for
purposes of this definition, trade dress.

 

1.61                                 “Valid Claim” means a claim of a granted
Patent (or, subject to the last sentence of this definition, published Patent
application) that has not expired, lapsed, been cancelled or abandoned, or been
dedicated to the public, disclaimed, or held unenforceable, invalid, revoked or
cancelled by a court or administrative agency of competent jurisdiction in an
order or decision from which no appeal has been or can be taken, including
through opposition, reexamination, reissue, disclaimer, inter partes review,
post grant review, other post grant procedures or similar proceedings. In order
to be a Valid Claim, any claim being prosecuted in a pending patent application
must be prosecuted in good faith and must not have been pending for more than
[***] ([***]) years from the earliest priority date of the first application in
such family, in which case said claim will cease to be considered a Valid Claim
unless and until a patent issues that recites such claim.

 

10

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

1.62                                 Interpretation

 

Whenever a provision of this Agreement uses the term “including” (or “includes”,
“contains” or “containing”), such term shall be deemed to mean “including
without limitation” and “including but not limited to” (or “includes without
limitations” and “includes but is not limited to”) regardless of whether the
words “without limitation” or “but not limited to” actually follow the term
“including” (or “includes”);

 

“Herein”, “hereby”, “hereunder”, “hereof” and other equivalent words shall refer
to this Agreement in its entirety and not solely to the particular portion of
this Agreement in which any such word is used;

 

All definitions set forth herein shall be deemed applicable whether the words
defined are used herein in the singular or the plural;

 

Wherever used herein, any pronoun or pronouns shall be deemed to include both
the singular and plural and to cover all genders;

 

The recitals set forth at the start of this Agreement, along with the Exhibits
to this Agreement, and the terms and conditions incorporated in such recital,
Exhibits shall be deemed integral parts of this Agreement and all references in
this Agreement to this Agreement shall encompass such recitals, Exhibits and the
terms and conditions incorporated in such recitals, Exhibits, provided, that in
the event of any conflict between the terms and conditions of the body of this
Agreement and any terms and conditions set forth in the recitals or Exhibits,
the terms of the body of this Agreement shall control;

 

In the event of any conflict between the terms and conditions of this Agreement
and any terms and conditions that may be set forth on any order, invoice, verbal
agreement or otherwise, the terms and conditions of this Agreement shall govern;

 

The Agreement shall be construed as if both Parties drafted it jointly, and
shall not be construed against either Party as principal drafter;

 

Unless otherwise provided, all references to Sections and Exhibits in this
Agreement are to Sections and Exhibits of and to this Agreement;

 

Unless otherwise provided, all references to days, months, quarters or years are
references to calendar days, calendar months, calendar quarters or calendar
years;

 

Any reference to any federal, national, state, local or foreign statute or law
shall be deemed to also refer to all rules and regulations promulgated
thereunder, unless to context requires otherwise; and

 

Wherever used, the word “shall” and the word “will” are each understood to be
imperative or mandatory in nature and are interchangeable with one another.

 

11

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

2                                                  LICENSE GRANT TO RA PHARMA

 

2.1                                        License Grant: Camurus hereby grants
to Ra Pharma, and Ra Pharma hereby accepts, an exclusive royalty-bearing license
under the Camurus IP to develop, make or have made, use, sell, offer for sale,
market, import, export, distribute, promote, and otherwise commercialize
Products in the Licensed Field in the Territory. The exclusive rights of Ra
Pharma granted herein are subject to the rights required for Camurus to perform
its obligations and exercise its rights under this Agreement.

 

2.2                                        Subcontracting: Subject to the terms
of Section 2.3, Ra Pharma and its Affiliates shall have the right, without
obtaining the written consent of Camurus, (i) to subcontract its development,
manufacturing and commercialization responsibilities under this Agreement (and
grant any necessary sublicenses in connection therewith), and (ii) to the extent
commercially reasonable to do so, engage contract sales organizations to
supplement or complement Ra Pharma’s own sales force. Ra Pharma shall at all
times be liable for all such activities as if such activities had been
undertaken by Ra Pharma hereunder. Without limiting the foregoing, Ra Pharma may
only subcontract manufacturing of the material embodying the FC Technology and
Product within the US, EU (including UK) and Japan without Camurus’ prior
written approval.

 

2.3                                        Sublicenses: Subject to Section 2.2,
Ra Pharma may not grant sublicenses under the license granted under Section 2.1,
except as follows:

 

(a)      Ra Pharma may grant sublicenses to Camurus IP to any of its Affiliates
or Third Parties as required to make and have made the Product;

 

(b)           Ra Pharma may grant sublicenses to the Camurus IP to any of its
Affiliates or Third Parties to develop, make, have made, use, sell, offer for
sale, market and promote a Product in the Licensed Field in the Territory;

 

provided, that in each such case (a) and (b): (i) Ra Pharma shall be liable to
Camurus as if Ra Pharma is exercising such sublicensed rights itself under this
Agreement; (ii) the Sublicensee shall not be permitted to grant further
sublicenses, unless the Sublicensee is an Affiliate of Ra Pharma, in which case
the Sublicensee may sublicense any portion of its rights to another Affiliate of
Ra Pharma for so long as such entity remains an Affiliate of Ra Pharma; and
(iii) Ra Pharma shall provide upon written request by Camurus reasonable
assurance that its Sublicensees comply with confidentiality, indemnity,
reporting, audit rights, access to data (including to obtain rights to Placebo
Development Data, as applicable pursuant to this Agreement, from Sublicensees),
and information obligations at least equal to those set forth in this Agreement.
Ra Pharma shall promptly provide notice to Camurus of any sublicense granted
pursuant to this Section 2.3. Any person or entity that receives a sublicense or
is otherwise granted the right to promote and sell the Product as permitted
hereunder is a “Sublicensee”. Notwithstanding the foregoing, Ra Pharma may only
grant to a Sublicensee rights to manufacture the material embodying the FC
Technology and Product within the US, EU (including UK) and Japan, without
Camurus’ prior written approval.

 

12

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

2.4                                        Grant Back to Camurus: Ra Pharma
hereby grants to Camurus, and Camurus hereby accepts, a world-wide, paid up,
non-exclusive, perpetual license, with the right to sublicense, solely to
develop, make or have made, use, sell, offer for sale, market and promote any
products in the Territory where such license is limited solely to those portions
of Ra Pharma’s interest in any Collaboration Inventions and/or Patent Rights
claiming such Collaboration Inventions (but excluding Ra Pharma’ Development
Data which is addressed in Section 3.7)) that: (a) are directly related to the
FC Technology and (b) that do not relate to (with respect to Know-how) or claim
(with respect to Patent Rights) the Drug or the Product or any method of making
or using the same. In the event that Camurus sublicenses any of its rights under
this Section 2.4, (i) Camurus shall be liable to Ra Pharma as if Camurus were
exercising such sublicensed rights itself under this Agreement; and (ii) Camurus
shall ensure that any sublicensee of Camurus’ rights under this Section 2.4 is
required to comply with obligations with respect to confidentiality and
indemnity owed by such sublicensee to Camurus that correspond and are no less
stringent than the obligations owed by Camurus to Ra Pharma pursuant to this
Agreement with respect to confidentiality and indemnity.

 

2.5                                        Gatekeeping Procedure: On one or more
occasions during the first [***] ([***]) months following the Effective Date, Ra
Pharma may notify Camurus in writing that it wishes to include additional
proprietary Ra Pharma macrocyclic compound(s) in the license rights granted in
Section 2.1 (the “Compound Notice”). The Compound Notice shall include details
on the chemical structure of the proposed macrocyclic compound as well as target
indication(s). Camurus shall within [***] ([***]) days from its receipt of the
Compound Notice (i) in good faith determine whether (i) Camurus has itself
initiated bona fide research or development efforts that Camurus can reasonably
show is competing with the compound subject to the Compound Notice (e.g. having
the same indication and/or target as the compound subject to the Compound
Notice); or (ii) Camurus is contractually prohibited under any contract with a
Third Party from granting to Ra Pharma the licenses set forth in this Agreement
with respect to such compound; and (iii) notify Ra Pharma in writing of the
results of such determination i.e. whether the notified macrocyclic compound(s)
has passed the Gatekeeping Procedure or not. Any notice provided by Camurus
hereunder shall set out the reasons for Camurus’ determination, provided
however, that Camurus shall be under no obligation to disclose any confidential
information of a Third Party or any Camurus’ proprietary information concerning
its internal research and development efforts or plans. A proprietary Ra Pharma
macrocyclic compound which Camurus has notified Ra Pharma has passed the
Gatekeeping Procedure shall be deemed a Gated Compound for the purposes of this
Agreement. If [***] ([***]) proprietary Ra Pharma macrocyclic compounds have
passed the Gatekeeping Procedure and are deemed Gated Compounds hereunder, then
Ra Pharma shall have no further rights under this Section 2.5 and in all events
Ra Pharma’s rights under Section 2.5 shall cease twenty-four (24) months after
the Effective Date.

 

2.6                                        Exclusivity: Provided that Ra Pharma
[***], Camurus shall not grant to any Third Party any rights under the Camurus
IP to develop and commercialize any peptide or protein complement C5

 

13

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

inhibitor (whether cyclic or linear) for treatment of [***], nor shall Camurus
itself develop or commercialize any peptide or protein complement C5 inhibitor
for treatment of [***]. If Ra Pharma [***], then Camurus shall no longer have
any obligations under this Section 2.6. Subject to the cure periods permitted in
Section 11.3, provided [***], Camurus’ exclusivity granted to Ra Pharma for
[***] as set forth in this Section 2.6 shall continue until the end of the Term
of this Agreement.

 

3                                                  DEVELOPMENT OF PRODUCT

 

3.1                                        Ra Pharma Development Responsibility
and Diligence: Ra Pharma shall have the responsibility to develop the Products
within the scope of the rights granted to it hereunder at its own cost and Ra
Pharma shall in doing so at all times exercise Commercially Reasonable Efforts
and shall otherwise comply with the terms and conditions of this Agreement. Ra
Pharma shall keep the JPT regularly appraised of the progress of the execution
of the Development Plan. Ra Pharma shall provide to the JPT draft forms of
protocols for the purpose of obtaining comments. Ra Pharma in good faith shall
consider all comments provided by Camurus within the [***] ([***]) day period
following Camurus receipt of such protocols, provided, however, and subject to
Ra Pharma’s responsibility to exercise Commercially Reasonable Efforts, that at
all times Ra Pharma shall have the final decision rights over all decisions
related to Product development, any trial protocols, and (in relation to Section
3.2) amendments to the Development Plan. Ra Pharma may update the Development
Plan at any point to reflect changes in the progress of development.

 

3.2                                        Camurus Services: Ra Pharma may
utilize Camurus to perform certain agreed development activities as shall be
specified in a separate work order to a written addendum to the Development
Plan. Any addendum or amendment to the Development Plan requiring Camurus to
perform services shall require the written agreement of Camurus. Ra Pharma shall
reimburse Camurus for its costs and expenses incurred in providing such services
pursuant to a budget for such costs and expenses, including FTE Costs (to the
extent beyond the [***] hours to be provided at Camurus’ expense pursuant to
Section 3.3), which shall be set forth in the addendum to the Development Plan.
Such costs and expenses incurred by Camurus may be invoiced to Ra Pharma on a
[***] basis. Ra Pharma shall effect payment of all invoices to Camurus’
designated bank account within [***] ([***]) days after the date of Camurus’
invoice. Camurus shall together with such invoices provide reasonable available
supporting documentation of such costs and expenses (including relevant Third
Party invoice and specification of hours worked by Camurus and a summary of the
work performed). Ra Pharma agrees not to withhold payment in respect of any
Third Party

 

14

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

costs that are within an agreed budget, although Ra Pharma may dispute the same.
For clarity, Camurus shall not be obliged to carry out any activities unless Ra
Pharma has agreed to reimburse Camurus for the associated costs and expenses.

 

3.3                                        Certain Camurus Support Provided at
Camurus’ Expense: Following the Effective Date, Camurus will provide up to [***]
([***]) man-hours of support from Camurus employees as requested by Ra Pharma.
These hours of support will be provided by Camurus at its own expense, and Ra
Pharma will not be required to pay for this support. The first [***] ([***])
man-hours of support provided by Camurus to Ra Pharma at Ra Pharma’s request
will be handled pursuant to this Section regardless of whether the requested
support relates to development, regulatory, tech transfer, manufacturing or
other issues.

 

3.4                                        Joint Project Team: Upon the
Effective Date, the Parties shall appoint a Joint Project Team (the “JPT”) which
shall be the primary forum for exchange of information between the Parties but,
for the avoidance of doubt, shall have no decision making authority. The JPT
shall have the following responsibilities:

 

(i)                                  Coordination of project activities;

 

(ii)                               Reviewing the progress and results of Ra
Pharma’s development and commercialization efforts and reviewing amendments to
the Development Plan;

 

(iii)                            Discuss and review the status of patent
applications directed to Collaboration Inventions as well as discussing
procedures for filing of Joint Patents;

 

(iv)                           Reviewing the progress of Camurus’ technology
transfer activities in respect of the Product as detailed in Section 6; and

 

(v)                              Discuss publications regarding a Product (such
as abstract presentations at conferences, symposia, press releases, and the
like).

 

3.5                                        Meetings of the JPT

 

The JPT shall consist of [***] representatives appointed by each of Camurus and
Ra Pharma, and shall be chaired by [***]. Each Party may invite ad hoc
attendance by non-JPT members, provided that where matters under Section 3.4
(iii) and/or (v) are to be raised, each Party will have patent counsel in
attendance.

 

The JPT shall meet as necessary but in any event no less frequently than [***].
Meetings of the JPT may take place by telephonic or video conference unless
otherwise agreed. Minutes from the meetings shall be kept by the Chairman of the
JPT and circulated to Camurus members within a reasonable time for comments and
approval.

 

Each Party shall bear its own costs, including travel and lodging for its
personnel serving on the JPT or attending meetings of the JPT.

 

Each Party shall submit to the JPT members [***] ([***]) days in advance of each
JPT meeting reasonably detailed progress and other reports to keep the JPT

 

15

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

informed of the current progress and status of the conduct of its respective
activities.

 

3.6                                        Regulatory Filings and Approvals in
the Territory: Ra Pharma shall be responsible for, and have final
decision-making authority with respect to, applying for and obtaining Regulatory
Approvals for each Product in the Territory, at all times using Commercially
Reasonable Efforts, which applications and approvals shall be held by and in the
name of Ra Pharma. Camurus shall provide assistance as reasonably requested in
(i) compiling an IND and NDA, including any supplements and/or amendments; (ii)
providing support for meetings with Regulatory Authorities; and (iii) responding
to questions from the Regulatory Authorities on technical (as opposed to
pricing) questions on a Product and Camurus shall be reimbursed for such work at
Camurus FTE Costs and reimbursement of documented expenses (to the extent beyond
the [***] hours to be provided at Camurus’ expense pursuant to Section 3.3).

 

3.7                                        Development Data: To the extent
permitted by law and subject to the terms and conditions of this Agreement, Ra
Pharma grants Camurus, its Affiliates and licensees the right to cross-reference
any portions of any Placebo Development Data Controlled by Ra Pharma or its
Affiliates that have been submitted to the FDA or any other applicable
Regulatory Authorities by Ra Pharma, its Affiliates or licensees, solely as may
be necessary or useful for Camurus’, its Affiliates’ and licensees’ regulatory
filings in the Territory for other products that utilize the FC Technology,
provided that such other products do not consist of a Product. Camurus shall
provide Ra Pharma with notice when it shares any Placebo Development Data with
any licensee, and with at least [***] ([***]) days advanced written notice of
the regulatory agency and division which is receiving any cross-reference
filing, before Camurus or any of its Affiliates or licensees exercises any right
of cross-reference as contemplated under the foregoing provisions of this
Section. Ra Pharma shall give Camurus, its Affiliates and licensees reasonable
access to and right to use (including the right to copy where reasonably
required) a copy of those portions of the Placebo Development Data, in each case
only to the extent that such right of reasonable access and use is necessary or
useful for development or regulatory filings for products that utilize the FC
Technology and do not consist of a Product. Ra Pharma hereby grants to Camurus,
its Affiliates and licensees a right to reference and use Placebo Development
Data Controlled by Ra Pharma or its Affiliates for the purpose of filing,
maintaining, defending and enforcing patent applications and patents covering
Camurus Collaboration Inventions. Camurus shall be responsible for reimbursement
to Ra Pharma of any costs on an hourly fee basis incurred in connection with the
provision of access to any data by Ra Pharma pursuant to this Section, including
the costs of segregating data that relates solely to the FC Technology. Such
costs shall be calculated on an hourly fee basis consistent with the FTE Rate.

 

Within the scope of the license granted in Section 2.1, Camurus grants to Ra
Pharma, its Affiliates, and sublicensees with a right of cross-reference, a
right of reasonable access to and a right to use the Development Data,
regulatory filings and approvals that Camurus or its Affiliates Control that are
directly related to the FC Technology and that do not include information
concerning any active pharmaceutical ingredient under development by Camurus or
its Affiliates or licensees or sublicensees, in each

 

16

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

case only to the extent that such right to cross-reference, such right of
reasonable access and such right of use is necessary or reasonably useful for
regulatory filings for the Product(s) made or to be made by Ra Pharma or any of
its Affiliates or sublicensees. Ra Pharma shall provide Camurus with at least
[***] ([***]) days advanced written notice of the regulatory agency and division
which is receiving the cross- reference filing, before Ra Pharma or any of its
Affiliates or sublicensees exercises any right of cross-reference as
contemplated under the foregoing provisions of this Section. Ra Pharma shall be
responsible for reimbursement to Camurus of any costs incurred in connection
with the provision of access to any data by Camurus pursuant to this Section,
including the costs of segregating data that relates solely to the FC
Technology. Such costs shall be calculated on an hourly fee basis, consistent
with the FTE Rate.

 

3.8                                        Reporting Adverse Events: Not later
than [***] ([***]) days prior to the IND filing for the first Product, Ra Pharma
and Camurus shall develop and agree upon safety data exchange procedures
governing the coordination of collection, investigation, reporting, and exchange
of information concerning adverse events (as defined in the then current edition
of ICH Guidelines and any other relevant regulations or regulatory guidelines or
any other safety problem of any significance, hereafter “Adverse Events”),
product quality and product complaints involving Adverse Events, sufficient to
permit each Party, its Affiliates, Sublicensees or licensees to comply with its
legal obligations, including to the extent applicable, those obligations
contained in ICH Guidelines. The safety data exchange procedures shall be
promptly updated if required by changes in legal requirements or by agreement
between the Parties. In any event, each Party shall inform the other Party of
any Adverse Event of which it becomes aware in a timely manner commensurate with
the seriousness of the Adverse Event, provided that Ra Pharma shall only be
required to inform Camurus of Adverse Events that Ra Pharma, in its sole
reasonable discretion, determines may relate to the FC Technology. Ra Pharma
shall be responsible for reporting all Adverse Events relating to the Product to
the appropriate regulatory authorities in the countries in the Territory in
accordance with the appropriate laws and regulations of the relevant countries
and authorities. Ra Pharma shall ensure that its Affiliates and Sublicensees
comply with all such reporting obligations. Each Party shall designate a safety
liaison to be responsible for communicating with the other Party regarding the
reporting of Adverse Events.

 

3.9                                        GDPR: The Parties are committed to
respect privacy and to ensure lawful processing of personal data. Each Party
shall be individually responsible, as a sole data controller, for its own
processing of personal data pursuant to and/or in connection with this
Agreement.

 

4                                                  COMMERCIALIZATION

 

4.1                                        Responsibility: Ra Pharma shall have
responsibility at its own cost to commercialize the Products in the Territory;
provided that Ra Pharma shall exercise Commercially Reasonable Efforts to
commercialize the Product and shall comply with the terms and conditions of this
Agreement.

 

17

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

4.2                                        Post Registration Studies;
Publications: To the extent that Ra Pharma performs post registration, Phase IV
clinical trials or other clinical studies of a Product following receipt of
Regulatory Approval for the Product (“Ra Pharma Post-Registration Studies”), Ra
Pharma shall provide Camurus with draft forms of summary protocols for major
studies before commencement of any such study. Ra Pharma shall provide Camurus
with draft publications [***] ([***]) days prior to submission of such drafts
for publication. Ra Pharma shall consider in good faith all comments provided by
Camurus within the [***] ([***]) day period following Camurus’ receipt of such
protocols and publications; provided, that Ra Pharma shall have the right to
determine the content and timing of all final protocols and publications so long
as they conform to other requirements under this Agreement. [***] shall bear the
cost of all Ra Pharma Post-Registration Studies.

 

4.3                                        Commercialization Plans: Beginning
not later than [***] ([***]) months following filing of the first NDA for a
Product in the Territory and on an annual basis thereafter, on a
Product-by-Product basis Ra Pharma shall submit to Camurus, for informational
purposes only, Ra Pharma’s top level commercialization plan for the Product for
the following year in the Territory, (“Commercialization Plan(s )”).

 

5                                                  PAYMENT OBLIGATIONS

 

5.1                                        Signing Fee: Within [***] ([***])
calendar days of the Effective Date and upon receipt of an invoice from Camurus,
Ra Pharma shall pay Camurus a non-refundable and non-creditable signing fee of
Two Million US Dollars (US$ 2,000,000). Additionally, Ra Pharma shall pay [***]
within [***] ([***]) calendar days from Camurus’ written notice [***] as set
forth in Section 2.5 and upon receipt of an invoice from Camurus.

 

5.2                                        [***].

 

5.3                                        Milestone Payments: On a
Product-by-Product basis, Ra Pharma shall pay the following non-refundable,
non-creditable amounts upon the achievement of the following events, within
[***] ([***]) calendar days after each such event and upon receipt of an invoice
from Camurus:

 

18

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

 

 

MILESTONE EVENT

 

MILESTONE
PAYMENT

1

 

[***]

 

[***]

2

 

[***]

 

[***]

3

 

[***]

 

[***]

4

 

[***]

 

[***]

5

 

[***]

 

[***]

6

 

[***]

 

[***]

7

 

[***]

 

[***]

 

[***]

 

For the avoidance of doubt, (x) each of the milestone payments shall become
payable upon the occurrence of the associated milestone event, irrespective of
the order in which the milestone events occur relative to each other, and (y) no
amounts shall be due for subsequent or repeated achievements of any milestone
event for the same Product. With the exception of milestone payments [***]
above, if a particular milestone event is achieved before a milestone event that
is earlier listed on the table in this Section 5.3 is achieved, then to the
extent the milestone payment for such earlier listed milestone event has not
already been paid, such prior milestone payment shall then also be due. In no
event shall development and approval milestone payments be payable in excess of
[***] for each Product.

 

5.4                                        Royalties

 

On a Product-by-Product basis, during the Royalty Term, Ra Pharma shall pay to
Camurus royalties (“Royalties”) equal to the percentages on the annual Net Sales
of Product as described below.

 

Product Net Sales Tier

 

Royalty

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

19

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

Royalties shall be payable for a time period calculated on a Product-by-Product
and country-by-country basis in respect of the licenses granted to Ra Pharma by
Camurus hereunder beginning on the First Commercial Sale of such Product in such
country and ending on the later of (a) [***] ([***]) years after the date of
such First Commercial Sale of a Product in such country; and (b) the expiration
of all Valid Claims Covering such Product within Camurus Platform Patent Rights
or Patent Rights claiming Collaboration Inventions in such country. The period
during which Royalties are payable in respect of a Product in any country is
referred to as the “Royalty Term”.

 

5.5                                        Notwithstanding the provisions of
Section 5.4, royalty rates shall be reduced as follows, with respect to the sale
of Product in any country in the Territory during the Royalty Term, if the sale,
manufacture or use of the Product in such country would not be Covered by a
Valid Claim of (i) Patent Rights within the Camurus Platform Patent Rights; or
(ii) Patent Rights claiming Collaboration Inventions: [***]

 

5.6                                        In the event that Ra Pharma obtains
after the Effective Date a license to issued Patent Rights from any Third
Party(ies) in order to avoid infringement of such Patent Rights when developing,
making, having made, using, importing, exporting, offering to sell, selling and
or otherwise exploiting the FC Technology aspects of the Product(s) (hereinafter
“Third Party Licenses”), then [***] of any and all license payments (including
upfront payments and royalties) actually paid under such Third Party Licenses by
Ra Pharma shall be creditable against the Royalties otherwise due Camurus by Ra
Pharma with respect to the sale of such Product. In no event shall the Royalties
owed by Ra Pharma to Camurus in any [***] be reduced by more than [***] pursuant
to this Section. At the request of Ra Pharma, Camurus shall provide reasonable
assistance to Ra Pharma in obtaining any such Third Party Licenses.

 

20

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

5.7                                        Sales Milestones: Ra Pharma shall pay
the following non-refundable, non-creditable sales milestones upon the
achievement of the following sales levels for all Products sold in the
Territory. Ra Pharma shall notify Camurus in writing of the achievement of each
milestone within [***] ([***]) days following the achievement of such milestone,
and payment for any such milestones shall be made within [***] ([***]) business
days of receipt of appropriate original invoice from Camurus following such
notification by Ra Pharma. Sales milestones will be paid in accordance with the
schedule below, with each milestone paid only once and on the first occurrence
of the event, as set forth below. In the event more than one sales milestone is
reached in the same year, then each such milestone shall be due that year.

 

Product Event

 

Amount

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

In no event shall sales milestone payments be payable in excess of US$
55,000,000 million.

 

5.8                                        Royalty and Milestone Reports:
Royalties and sales milestone payments shall be paid [***] each year following
the First Commercial Sale of a Product or the relevant milestone event, and
shall include a written report with respect to the preceding quarter (the
“Payment Report”) [***] Ra Pharma shall notify Camurus in writing promptly
following the achievement of any milestone described in this Section 5.

 

5.9                                        Payments

 

(a)         All payments due under this Agreement shall be paid in immediately
available funds in US Dollar to the bank account designated in writing by
Camurus, as the case may be. To the extent Net Sales are accrued in currencies
other than US

 

21

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

Dollar, Net Sales shall be converted to US Dollar, as the case may be, at the
average daily rate of exchange for the applicable calendar quarter as published
by Financial Times (UK edition). The calculation of the average rate of exchange
shall be stated in terms of US Dollar per foreign currency units.

 

(b)         All payments hereunder are exclusive of any taxes, fees or charges
imposed by any local or national authority. In the event that Ra Pharma
reasonably determines that any tax, duty or other levy is required to be paid or
withheld on account of Royalties or other payments payable to Camurus under this
Agreement, such amounts shall be deducted from the amount of Royalties or other
payments otherwise due. Ra Pharma shall secure and send to Camurus proof of any
such taxes, duties or other levies withheld and paid by Ra Pharma for the
benefit of Camurus, and cooperate with any request to ensure that amounts
withheld are reduced to the fullest extent permitted by the relevant
jurisdiction.

 

(c)          Any payments that are not paid within the date such payments are
due under this Agreement shall bear interest at an annual rate of interest equal
to the London Interbank Offered Rate (“LIBOR”), plus [***], calculated on the
number of days such payment is delinquent.

 

5.10                                 Books and Records; Audit Rights: Ra Pharma
shall keep full and true books of accounts and other records in sufficient
detail so that the Royalties payable hereunder can be properly ascertained. Ra
Pharma shall, at the request of Camurus, permit a nationally recognized
independent certified public accountant selected by Camurus to have access
during ordinary business hours, to such books and records as may be necessary to
determine the correctness of any Payment Report or payment made under this
Agreement or to obtain information as to Royalties and milestones payable in
case of failure to report or pay pursuant to the terms of this Agreement. The
auditor shall execute a written confidentiality agreement with Ra Pharma and
shall disclose to Camurus only the amount and accuracy of payments reported and
actually paid or otherwise payable under this Agreement. The auditor shall send
a copy of the report to Ra Pharma at the same time it is sent to Camurus. Such
examination shall be conducted (a) after at least [***] ([***]) days prior
written notice from Camurus, (b) at the facility(ies) where such books and
records are maintained, and (c) no more frequently than [***] in any calendar
year. Camurus shall be responsible for expenses for the independent certified
public accountant, except that Ra Pharma shall reimburse Camurus in full thereof
if the independent accountant determines the Royalties and milestones paid by Ra
Pharma to Camurus are less than [***] percent ([***]%) of the amount actually
owed for the period of the audit. As a condition to any sublicense granted by Ra
Pharma hereunder, Ra Pharma shall ensure that Camurus has the same audit rights
as those described in this Section 5.10 with respect to any such Ra Pharma
Affiliate or Sublicensee.

 

6                                                  MANUFACTURE

 

Technology Transfer: Camurus shall use Commercially Reasonable Efforts to
transfer such of its manufacturing technology as may be reasonably necessary to
enable Ra Pharma or CMO to manufacture the Products for non-clinical, clinical
and commercial

 

22

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

use and the Parties shall use Commercially Reasonable Efforts to complete the
technology transfer within [***] ([***]) months from Effective Date. Camurus
shall use Commercially Reasonable Efforts to provide technical assistance to
enable the use of such manufacturing technology to manufacture the Products.
Prior to such technology transfer, the Parties will agree upon a technology
transfer plan and corresponding budget. Ra Pharma shall reimburse Camurus its
out of pocket costs and expenses as well as Camurus’ FTE Costs incurred in
providing such technology transfer and technical assistance (to the extent
beyond the [***] hours to be provided at Camurus’ expense pursuant to Section
3.3). Camurus shall be reimbursed by Ra Pharma on a [***] basis, within [***]
([***]) days of receipt of an invoice setting forth such costs and expenses.

 

7                                                  INTELLECTUAL PROPERTY

 

7.1                                        Trademarks

 

(a)           Ra Pharma shall have the right to select, and shall register and
maintain, at its expense, such Product Trademarks as shall be used for the
promotion, marketing and sale of any Product in the Territory. Ra Pharma shall
own such Product Trademarks and all goodwill associated therewith.

 

(b)                    Ra Pharma may use the Camurus Trademark for
commercialization of Products in the Territory. If Ra Pharma opts to use the
Camurus Trademark, save to the extent Ra Pharma may be required to do so by a
Regulatory Authority or pursuant to the requirements of a Regulatory Approval,
Ra Pharma shall not conceal or otherwise obscure, remove or otherwise interfere
with the Camurus Trademark. Ra Pharma shall not register or use any Trademark
confusingly similar to any Camurus Trademark or any other Trademarks used by
Camurus with the FC Technology. Ra Pharma shall ensure that each reference to
and use of the Camurus Trademark in any marketing material related to a Product
is accompanied by an acknowledgement that the Camurus Trademark is owned by
Camurus and used by Ra Pharma under license. Ra Pharma shall adhere to any
reasonable requests from Camurus relating to Ra Pharma’ use of the Camurus
Trademark.

 

7.2                                        Ownership of Collaboration Inventions

 

Subject to the terms hereof, including the licenses and other rights granted
hereunder, all Collaboration Inventions shall be owned as follows:

 

(a)                       All Collaboration Inventions including Joint
Collaboration Inventions conceived or created by either Party or a Third Party
on behalf of such Party during the Term relating to (i) solely the FC
Technology; or (ii) the FC Technology incorporating any active pharmaceutical
ingredient without relating specifically to a Drug or Product, shall be
exclusively owned by Camurus (“Camurus Collaboration Inventions”). Ra Pharma
hereby assigns, and to the extent such present assignment is not possible,
agrees to assign its entire right, title, and interest in any such Collaboration
Inventions to Camurus.

 

23

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

(b)                       All Collaboration Inventions including Joint
Collaboration Inventions conceived or created by either Party or a Third Party
on behalf of such Party during the Term relating (i) solely to a Drug, or (ii)
solely to a Product, shall be exclusively owned by Ra Pharma (“Ra Pharma
Collaboration Inventions”). Camurus hereby assigns, and to the extent such
present assignment is not possible, agrees to assign its entire right, title,
and interest in any such Collaboration Inventions to Ra Pharma.

 

(c)                        The Parties shall co-own all Joint Collaboration
Inventions, other than Joint Collaboration Inventions which are Camurus
Collaboration Inventions or Ra Pharma Collaboration Inventions described above
in (a) and (b), and, subject to the rights granted each Party under this
Agreement, each Party shall have an undivided interest therein, and may make,
use, sell, keep, license or assign its interest in such co-owned Joint
Collaboration Inventions and otherwise undertake all activities a sole owner
might undertake with respect to such co- owned Joint Collaboration Inventions,
without the consent of and without accounting to the other Party. “Joint
Collaboration Inventions” means Collaboration Inventions for which it is
determined, in accordance with the patent laws of the United States, that both:
(i) one or more employees, consultants or agents of Camurus or any other persons
obligated to assign such Collaboration Invention to Camurus; and (ii) one or
more employees, consultants or agents of Ra Pharma or any other persons
obligated to assign such Collaboration Invention to Ra Pharma, are joint
inventors of Collaboration Invention. For any co-owned Joint Collaboration
Inventions that could be the subject of an application for a Patent Right, the
JPT, will consult with the respective patent counsels of each Party prior to
filing the application therefor to confirm that it is a Joint Invention. Each
Party will provide information relevant to such determination to the JPT and
such patent counsel. If the JPT based on the determination of inventorship fails
to agree whether there has been joint inventorship, the application for the
Patent Right will continue to be filed as Joint Collaboration IP under the
procedures set out in this Section 7 and the dispute will be referred to an
independent US law firm acceptable to each of the Parties for Expert
Determination as provided in Exhibit 7.2(c).

 

(d)                       For clarity and notwithstanding Section 7.2 (a), all
Placebo Development Data shall be exclusively owned by Ra Pharma. Subject to
appropriate confidentiality undertakings, each Party shall notify the other
Party promptly upon conception or creation of each Collaboration Invention, and,
to the extent a Party is granted rights hereunder in such Collaboration
Invention, shall provide a copy of the same to the other Party.

 

(e)                        For the avoidance of doubt, neither Party is granted
any license rights to any intellectual property rights of the other Party which
may be required for such Party to use a Collaboration Invention, unless
otherwise expressly granted herein.

 

24

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

(f)                         Each of the Parties shall do all such acts and
things and execute all such deeds and documents as may be necessary or desirable
for them to perfect their rights of ownership as specified in this Section 7.2
and otherwise implement the provisions of this Section 7. Each Party shall, and
shall cause its applicable Affiliates, Third Party subcontractors, and their
respective employees and agents to, perform at the requesting Party’s cost all
reasonable acts reasonably requested, including the execution of confirmatory
deeds and assignment documents of Patent Rights as may be necessary or desirable
for them to perfect their title therein in accordance with the forgoing
provisions of this Section.

 

(g)                        Notwithstanding anything to the contrary in this
Section 7.2, all injection devices that constitute Collaboration Inventions
(“Injection Device Collaboration Inventions”) shall be owned and handled as
follows:

 

(i)                                     Injection Device Collaboration
Inventions jointly conceived or created by both the Parties (or Third Parties
acting on behalf of both Parties) shall constitute Joint Collaboration
Inventions.

 

(ii)                                 Injection Device Collaboration Inventions
conceived or created solely by Camurus (or a Third Party acting with or on
behalf of Camurus) shall be solely owned by Camurus, shall constitute Camurus
IP, and therefore shall be licensed to Ra Pharma pursuant to Section 2.1.

 

(iii)                              Injection Device Collaboration Inventions
conceived or created solely by Ra Pharma (or a Third Party acting with or on
behalf of Ra Pharma) shall be solely owned by Ra Pharma. Ra Pharma hereby grants
to Camurus a non-exclusive, perpetual, sub- licensable, royalty-free and fully
paid-up license under such Injection Device Collaboration Inventions to develop,
make or have made, use, sell, offer for sale, market, import, export,
distribute, promote, and otherwise commercialize products using such invention
that contain any drug formulated with the FC Technology other than (a) a Drug,
or (b) provided that Ra Pharma [***] any peptide or protein complement C5
inhibitor to be used in any drug to be used in any of [***].

 

7.3                                        Prosecution of Patents

 

(a)     Patent Prosecution of Camurus Platform IP: Camurus shall control the
Prosecution of Camurus Platform Patent Rights [***] using Commercially
Reasonable Efforts to Prosecute all patent applications forming part of Camurus
Platform IP. Camurus shall provide Ra Pharma with an update on the

 

25

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

status of the Camurus Platform Patent Rights at each JPT or when requested by Ra
Pharma. In the event that, having filed, Camurus declines to further Prosecute
any published Camurus Platform Patent Rights having claims covering the Product
(as formulated at the time of Camurus’ written notice) in any country of the
Territory, Camurus shall provide Ra Pharma with written notice thereof. Such
notice shall be given at least [***] ([***]) days prior to the expiration of any
official substantive deadline relating to such activities. In any such
circumstances and provided that no earlier licensee of Camurus has assumed or
been granted, prior to the Effective Date, the right to Prosecute such Platform
Patents, Ra Pharma shall have the right to decide that Ra Pharma should continue
to Prosecute such Camurus Platform Patents owned by Camurus [***]. In such case,
Ra Pharma shall give written notice to Camurus within [***] ([***]) days from
Camurus’ notice. Camurus shall upon receipt of any such notice from Ra Pharma
transfer to Ra Pharma copies of files relating to the relevant Camurus Platform
Patent Rights and [***] execute any documents to otherwise transfer control of
such Prosecution to Ra Pharma. Camurus shall remain the owner of such Camurus
Platform Patent Rights and Ra Pharma shall provide Camurus the same information
and rights required under this Section 7.3 to be provided Ra Pharma concerning
the Prosecution of such Patent Rights. The terms of this Section 7.3 shall be
subject to the terms of any agreement with a Third Party under which Camurus
acquired rights to any such Camurus Platform Patents. From and after the
Effective Date, and prior to the assumption by Ra Pharma of the right to
Prosecute any Camurus Platform Patent Rights, Camurus shall not offer to any
Third Party (that did not have any such right already existing as of the
Effective Date) to Prosecute any of the Camurus Platform Patent Rights without
first having offered Ra Pharma a right to such Prosecution pursuant to this
Section 7.3.

 

(b)         Patent Prosecution of Ra Pharma Product IP: Ra Pharma shall control
the Prosecution of the Patent Rights within Ra Pharma Product IP (“Ra Pharma
Product Patent Rights”). Ra Pharma shall control the Prosecution of the Patent
Rights within Ra Pharma Product IP (“Ra Pharma Product Patents”) in the
Territory [***] using Commercially Reasonable Efforts to Prosecute all patent
applications forming part of such Ra Pharma Product Patent Rights. Ra Pharma
shall provide Camurus the same information and rights required under Section
7.3(a) to be provided Ra Pharma concerning the Prosecution of such Patent Rights
referred therein.

 

In the event that, having filed Ra Pharma Product Patent claiming a Product, Ra
Pharma declines to further Prosecute any such Ra Pharma Product Patents in any
Major Market country, Ra Pharma shall provide Camurus with written notice
thereof. Such notice shall be given at least [***] ([***]) days prior to the
expiration of any official substantive deadline relating to such activities. In
any such circumstances Camurus shall have the right to continue to Prosecute
such Ra Pharma Product Patent claiming the Product in such Major Market Country
[***] and in such case Camurus shall give written notice to Ra Pharma. Ra Pharma
shall upon receipt of any such notice from Camurus transfer to Camurus [***]
control of such Prosecution.

 

26

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

As promptly as practicable after the Effective Date (but in no event later than
[***] ([***]) months after the Effective Date), Ra Pharma shall file a patent
application with the United States Patent and Trademark Office claiming [***]
(the “Product Specific Application”). Camurus shall provide Ra Pharma with such
information, data generated and/or invention disclosures reasonably requested by
Ra Pharma and shall otherwise cooperate with all reasonable requests made by Ra
Pharma, in connection with the Prosecution of such Product Specific Application.
Ra Pharma shall give Camurus an opportunity to comment upon the draft Product
Specific Application before it is filed. Ra Pharma shall consider in good faith
any reasonable comments made by Camurus in relation the Product Specific
Application. Upon filing Ra Pharma shall promptly provide a copy of the filed
Product Specific Application to Camurus. Such patent application shall become
part of Ra Pharma Product Patent Rights and shall be owned solely by Ra Pharma.
The foregoing shall also apply in respect of any Gated Compound provided that in
such case Ra Pharma shall file such further Product Specific Applications within
[***] ([***]) months from the date Camurus has notified Ra Pharma that a Ra
Pharma macrocyclic compound has passed the Gatekeeping Procedure as set forth in
Section 2.5.

 

(c)                     Patent Prosecution of Joint Collaboration Patents: With
respect to the Prosecution of patent applications claiming Joint Collaboration
Inventions other than Joint Inventions which are Camurus Collaboration
Inventions or Ra Pharma Collaboration Inventions covered by Section 7.2(b)
(“Joint Collaboration Patent Rights”), Ra Pharma shall have the right to take
such actions as are necessary or appropriate to Prosecute (including filing)
Joint Collaboration Patent Rights [***]; provided, that all such patent
applications and patents shall be owned jointly. Ra Pharma shall furnish Camurus
with draft patent applications regarding such Joint Collaboration Patents and
correspondence relating to such Joint Collaboration Patent Rights to and from
patent offices throughout the Territory and Ra Pharma shall allow Camurus to
comment on draft patent applications and correspondence. Ra Pharma shall obtain
Camurus’ written approval (including by email) prior to making any submission to
a patent office. The Parties shall agree upon the countries in which patent
applications directed to the Joint Collaboration Patent Rights are to be filed.
If Ra Pharma determines in its sole discretion not to Prosecute any patent or
patent application within the Joint Collaboration Patent Rights in any country,
and provided that no other patent applications or patents claiming the same or
similar subject matter are then pending or issued in that same country, then Ra
Pharma shall provide Camurus with [***] ([***]) days prior written notice (or
such shorter time period that would permit Camurus a reasonable opportunity to
respond in a timely manner) of such determination and Camurus shall have the
right and opportunity to Prosecute such patent application or patent on behalf
of the Parties [***]. Camurus shall provide Ra Pharma the same information and
rights required above to be provided to Camurus concerning the Prosecution of
such Patent Rights.

 

27

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

(d)          Each Party shall at the expense of the requesting Party execute
such documents and take such other actions as may be reasonably requested by the
other Party in conjunction with prosecution of patents pursuant to this Section
7.3.

 

7.4                                        Combined Patent Rights: If, after the
Effective Date, any patent filing is desired which is related both to: (i) FC
Technology alone or to FC Technology incorporating other active substances or
products to the extent not containing a Drug or constituting a Product, on the
one hand; and (ii) a Product, on the other hand, and patent claims directed to
each of (i) and (ii) can be made based on the same data or study result, the
Parties shall coordinate the filing of two patent applications on the same day.
The claims of the application relating to (i) shall be directed to the FC
Technology alone and/or in combination with active substances, but in all cases
not specifically claiming a Drug or Product and further in all cases containing
within the application a clear provision disclaiming the Drug and/or Product;
and claims of the application relating to (ii) shall be directed solely to the
Product. Any such applications having claims specifically and solely to a
Product shall become part of the Ra Pharma Product IP and any such applications
relating to (i) shall become part of Camurus Platform IP hereunder. For clarity,
Camurus may disclose, as examples, in its patent applications Collaboration
Inventions regarding the Product as long as Camurus does not specifically
disclose the Product in any claim, provided that Ra Pharma has prior thereto or
concurrently therewith submitted a patent application disclosing such examples.

 

7.5                                        Employee Assignment: Each Party shall
ensure that any employee of that Party involved in the performance of this
Agreement shall be employed on legally binding written terms which require the
assignment of all Patent Rights and Know-How resulting from work carried out by
that employee to the employing Party. Each Party shall be responsible for all
payments to its employees or others, where required, in respect of obtaining
rights to any such Patent Rights and Know-How.

 

7.6                                        Patent Term Extensions: For all
patents within any Patent Rights relating to or claiming a Product for which NDA
Approval has been obtained, the Parties shall use reasonable efforts, in each
country where NDA Approval for a Product has been obtained and the law of such
country permits application for a patent term extension (or any supplementary
certificate), to apply for a patent term extension (or any supplementary
certificate) for one or more selected patent within such Patent Rights chosen
[***] with respect to the Territory. Each Party agrees to cooperate with the
other Party in the exercise of the authorizations granted under this Section,
and to execute such documents and take such additional action as the other Party
may reasonably request in connection therewith.

 

7.7                                        Third Party Intellectual Property:
The Parties shall use reasonable efforts to avoid infringing or misappropriating
any Third Party’s Patent Rights or other intellectual property rights in
conducting any of its activities under this Agreement.

 

7.8                                        In the case where either Party learns
of or discovers an infringement by a Third Party of either any Camurus Platform
Patents or any Patent Rights claiming the Drug, the Product or Joint
Collaboration Patents by the development, manufacture or sale of any

 

28

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

product containing the Drug in the Field (an “Infringing Activity”) may be
occurring, such Party shall disclose full details of the potential infringement
to the other Party. The right to prosecute such Infringing Activity is set out
in Section 7.9, with respect to Patent Rights expressly claiming either the Drug
or the Product or Joint Collaboration Patent, and, with respect to Camurus
Platform Patents, Section 7.10.

 

7.9                                        Where an infringement of Patent
Rights expressly claiming Drug or Product or of any Joint Collaboration Patents
by an Infringing Activity occurs in one or more countries of the Territory, Ra
Pharma shall have the first right to, but shall not be obliged to, [***] enforce
the same in accordance with the below subparagraphs (i) to (iii).

 

(i)         Ra Pharma shall have sole conduct of the claim and any proceedings
including any counterclaim for invalidity or unenforceability or any declaratory
judgment action and including the right to settle. Where Ra Pharma decides to
commence proceedings in relation to Patent Rights claiming Drug or Product or
any Joint Patents it shall be entitled to require Camurus to join Ra Pharma as
co-plaintiff and Camurus shall have the right to join as co-plaintiff. In such
case Camurus shall provide all necessary assistance to Ra Pharma in relation to
any such proceeding and Ra Pharma shall on demand by Camurus indemnify Camurus
against the costs of such activity unless Camurus elects to be separately
represented (which shall be [***]), in which case such separate representation
shall be [***];

 

(ii)          if Ra Pharma succeeds in any such infringement proceedings whether
at trial or by way of settlement, the proceeds of any award or damages or
settlement in respect of such infringement proceedings shall first be applied to
reimburse (a) [***] and (b) [***].

 

(iii)            if Ra Pharma fails to take any such proceedings in respect of
any Patent Rights embodying Collaboration Inventions that claim the Product in
the Territory, Camurus may give Ra Pharma written notice requesting Ra Pharma to
take such proceedings within [***] ([***]) days of the date of notice and if Ra
Pharma fails to take such action within said period, Camurus shall be entitled
to do so [***] in which case it shall have sole conduct of any claim or
proceedings including any counterclaim for invalidity or unenforceability or any
declaratory judgment action and shall be entitled to require Ra Pharma to join
Camurus as co-plaintiff and Ra Pharma shall have the right to join as
co-plaintiff. In such case. Ra Pharma shall provide all necessary assistance to
Camurus in relation to such proceedings and Camurus shall on demand by Ra Pharma
indemnify Ra Pharma against the costs of such activity, unless Ra Pharma elects
to be separately represented (which shall be [***]), in which case such separate
representation shall be [***]. Camurus shall have sole right to settle such
proceedings (but excluding any counterclaim for invalidity or unenforceability,
which shall require the written consent of Ra Pharma not to be unreasonably
withheld) provided that such settlement

 

29

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

does not include a license under Ra Pharma Patent Rights claiming Product in
which case Ra Pharma’s consent to the terms of such license shall be required,
such consent not to be unreasonably withheld. If Camurus succeeds in any such
proceedings, the proceeds of any award or damages or settlement in respect of
such proceedings shall first be applied to reimburse (a) [***] and (b) [***].

 

7.10                                 Where an infringement of Camurus Platform
Patents by an Infringing Activity is occurring in one or more countries of the
Territory, Camurus shall have the right to, but shall not be obliged to, [***]
enforce the same. If Camurus elects not to enforce the Camurus Platform Patents,
then Ra Pharma shall have the right to do so subject the prior written consent
of Camurus. If Camurus gives such consent, then the following procedures shall
apply in these circumstances:

 

(i)            Where Ra Pharma has requested and been granted approval by
Camurus to commence proceedings in relation to Camurus Platform Patents it shall
be entitled to require Camurus to join Ra Pharma as co-plaintiff and Camurus
shall have the right to join as co-plaintiff. In such case Camurus shall provide
all necessary assistance to Ra Pharma in relation to any such proceeding Ra
Pharma shall on demand by Camurus indemnify Camurus against the costs of such
activity unless Camurus elects to be separately represented (which shall be
[***]), in which case such separate representation shall be [***];

 

(ii)          if Ra Pharma succeeds in any such infringement proceedings whether
at trial or by way of settlement, the proceeds of any award or damages or
settlement in respect of such infringement proceedings shall first be applied to
reimburse (a) [***] and (b) [***];

 

(iii)            Ra Pharma shall not enter into a settlement, consent judgment
or other voluntary final disposition of an action or claim or counterclaim under
this Section 7.10 without the prior written approval of Camurus, not to be
unreasonably withheld, conditioned or delayed.

 

7.11                                 Hatch-Waxman Certifications: If either
Party (i) reasonably believes that a Third Party may be filing or preparing or
seeking to file a generic or abridged NDA that refers to or relies on regulatory
documentation for a Product that was submitted by Ra Pharma to any Regulatory
Authority, (ii) receives any notice of certification regarding any Patent Rights
included in Camurus Patent Rights or Ra Pharma Patent Rights pursuant to the
Hatch-Waxman Act claiming that any such Patent Rights are invalid or
unenforceable or claiming that the any such Patent Rights will not be infringed
by the manufacture, use, marketing or sale of a product for which an ANDA is
filed, or (iii) receives any equivalent or similar certification or notice in
any other jurisdiction, it shall notify the other Party in writing, identifying
the alleged applicant or potential applicant and furnishing the information upon
which such determination is based, and

 

30

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

provide the other Party a copy of any such notice of certification within [***]
([***]) days of receipt and the Parties’ rights and obligations with respect to
any legal action as a result of such certification shall be as set forth above
in Sections 7.9 or 7.10.

 

8                                                  CONFIDENTIALITY

 

8.1                                        Except to the extent expressly
authorized by this Agreement including in Sections 8.3 and 8.4 or otherwise
agreed in writing, each Recipient and its Affiliates and its Sublicensees and
licensees in possession of Confidential Information shall maintain such
Confidential Information as confidential and use it only for the purposes of
this Agreement in accordance with this Section 8. This obligation shall continue
for a period equal to the longer of: (a) [***] ([***]) years after the date of
expiration or termination of this Agreement; or (b) for so long as the
exceptions set out below in the next subsequent paragraph do not apply to the
relevant Confidential Information. Each Party shall guard such Confidential
Information using the same degree of care as it normally uses to guard its own
confidential, proprietary information of like importance, but in any event no
less than reasonable care. Notwithstanding the foregoing, the Recipient of the
categories of Confidential Information identified in Section 1.12 inclusive
shall be relieved of the confidentiality and limited use obligations of this
Agreement to the extent that the Recipient establishes by written evidence that:

 

(i)         the Confidential Information was previously known to the Recipient
from sources other than the Disclosing Party at the time of disclosure and other
than under an obligation of confidentiality and non-use;

 

(ii)           the Confidential Information was generally available to the
public or otherwise part of the public domain at the time of its disclosure; or

 

(iii)                 the Confidential Information became generally available to
the public or otherwise part of the public domain after its disclosure to the
Recipient other than through any act or omission of the Recipient in breach of
this Agreement; or

 

(iv)             the Confidential Information is acquired in good faith in the
future by the Recipient from a Third Party who has a lawful right to disclose
such information and who is not under an obligation of confidence to the
Disclosing Party with respect to such information; or

 

(v)          the Confidential Information is subsequently developed by or on
behalf of the Recipient without use of the Disclosing Party’s Confidential
Information.

 

8.2                                        For clarity, specific aspects or
details of Confidential Information shall not be deemed to be within the public
domain or in the possession of the Recipient merely because the Confidential
Information is embraced by more general information in the public domain or in
the possession of the Recipient. Further, any combination of Confidential
Information shall not be considered in the public domain or in the possession of
the Recipient merely because individual elements of such Confidential
Information are in the public domain or in the possession of the Recipient
unless the combination is in the public domain or in the possession of the
Recipient.

 

31

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

8.3                                        Notwithstanding the above obligations
of confidentiality and non-use a Recipient may:

 

(i)              disclose Confidential Information to a Regulatory Authority as
reasonably necessary to obtain Regulatory Approval in a particular jurisdiction
to the extent consistent with the licenses granted under terms of this
Agreement; and

 

(ii)           disclose Confidential Information: (a) to the extent such
disclosure is reasonably necessary to comply with the order of a court; or
(b) to the extent such disclosure is required to comply with a legal
requirement, including to the extent such disclosure is required in publicly
filed financial statements or other public statements under rules governing a
stock exchange (e.g., the rules of the United States Securities and Exchange
Commission, NASDAQ, NYSE, or any other stock exchange on which securities issued
by either Party may be listed); provided, to the extent possible bearing in mind
such legal requirements and subject to the next subsequent sentence of this
Section 8.3(ii), such Party shall provide the other Party with a copy of the
proposed text of such statements or disclosure [***] ([***]) business days in
advance of the date on which the disclosure is to be made to enable the other
Party to review and provide comments, unless a shorter review time is agreed. If
compliance with a legal requirement requires filing of this Agreement, the
filing Party shall to the extent possible seek confidential treatment of
portions of this Agreement from the relevant competent authority and shall
provide the other Party with a copy of the proposed filings at least [***]
([***]) business days prior to filing for the other Party to review any such
proposed filing. Each Party agrees that it will obtain its own legal advice with
regard to its compliance with legal requirements and will not rely on any
statements made by the other Party relating to such legal requirements; and

 

(iii)           disclose Confidential Information by filing or prosecuting
Patent Rights, the filing or prosecution of which is contemplated by this
Agreement, without violating the above secrecy provision; it being understood
that publication of such filings occurs in some jurisdictions within eighteen
(18) months of filing, and that such publication shall not violate the above
secrecy provision; and

 

(iv)             disclose Confidential Information to such Recipient’s
employees, Affiliates, contractors (including clinical researchers and CMO),
licensees, agents, consultants and potential business partners, as such
Recipient reasonably determines is necessary to receive the benefit of the
licenses and rights granted or available to it under this Agreement or to fulfil
its obligations pursuant to this Agreement; provided, however, any such persons
must be obligated to substantially the same extent as set forth in Section 8.1
to hold in confidence and not make use of such Confidential Information for any
purpose other than those permitted by this Agreement and breach by such persons
of their confidentiality obligations shall be deemed a breach by the Recipient
of its confidentiality obligations hereunder; and

 

(v)       disclose Confidential Information: (a) to its actual or potential
investment bankers; (b) to existing and potential investors in connection with
an offering or placement of securities for purposes of obtaining financing for
its business and to actual and prospective lenders for the purpose of obtaining
financing for its business and to

 

32

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

potential licensees to the FC Technology; and (c) to a bona fide potential
acquirer or merger partner for the purposes of evaluating entering into a merger
or acquisition, provided, however, any such persons must be obligated to
substantially the same extent as set forth in Section 8.1 to hold in confidence
and not make use of such Confidential Information for any purpose other than
those permitted by this Agreement; and

 

(vi)          disclose Confidential Information to its legal advisers for the
purpose of seeking advice.

 

8.4                                        Nothing in this Section 8 restricts
either Party from using or disclosing any of its own Confidential Information
for any purpose whatsoever; provided that, to the extent Know-How is exclusively
licensed by one Party to the other, the licensor may not continue to use and
disclose such Know-How in a manner not consistent with the exclusivity of the
license granted.

 

8.5                                        Other than the press release
pertaining to this transaction that the Parties have agreed upon and attached as
Exhibit 8.5 to this Agreement and save as permitted in Section 8.2:

 

(i)            neither Party shall make any public announcement or statement to
the public containing Confidential Information without the prior written consent
of the other. No such public announcements or statements shall be made without
the prior review and consent of the appropriate individual designated for the
purpose by the other Party; and

 

(ii)          save as may otherwise be provided herein neither Party shall
mention or otherwise use the name or Trademark of the other Party or its
Affiliates in any publication, press release, promotional material or other form
of publicity without the prior written consent of the appropriate individual
designated for the purpose by the other Party.

 

8.6                                        With respect to public disclosure
required to be made pursuant to regulatory requirements or stock exchange
rules applicable to a Party, each such Party will use reasonable efforts to
submit to the other Party a draft of any public announcement (“Proposed
Disclosure”) related to the Product for review and comment at least [***]
([***]) business days prior to the date on which such Party plans to make such
announcement, and in any event will submit such draft to the other Party at
least [***] prior to the release of such Proposed Disclosure, and will review
and consider in good faith any comments provided in response by the other Party.
If a Party is unable to comply with the foregoing [***] notice requirement
because of a legal obligation or stock or securities exchange requirement to
make more rapid disclosure, such Party will not be in breach of this Agreement
but will in that case give telephone notice to a senior executive of the other
Party and provide a draft of the Proposed Disclosure with as much notice as
possible prior to the release of such announcement.

 

8.7                                        Notwithstanding the foregoing,
Camurus shall be entitled to include the name of Ra Pharma within a list of
collaborators.

 

33

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

9                                                  REPRESENTATIONS AND
WARRANTIES

 

9.1                                        Mutual Representations and Warranties
of Camurus and Ra Pharma

 

Each of Camurus and Ra Pharma hereby represents and warrants to the other Party
as of the Effective Date as follows:

 

(a)         It is duly organized, validly existing and in good standing under
the laws of the jurisdiction of incorporation. It has the requisite legal and
company power and authority to conduct its business as presently being conducted
and as proposed to be conducted by it and is duly qualified to do business in
those jurisdictions where its ownership of property or the conduct of its
business requires;

 

(b)         It has all requisite legal and company power and authority to enter
into this Agreement and to grant the rights described herein. All company
actions on its part, its boards of directors or managers, or similar governing
body and its equity holders necessary for (i) the authorization, execution,
delivery and performance by it of this Agreement, and (ii) the consummation of
the transactions contemplated hereby, have been duly taken;

 

(c)          This Agreement is a legally valid and binding obligation of it,
enforceable against it in accordance with its terms (except in all cases as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and except that the availability of the equitable
remedy of specific performance or injunctive relief is subject to the discretion
of the court or other tribunal before which any proceeding may be brought); and

 

(d)         Each Party has and shall continue to have written contracts with all
Third Parties (including employees and subcontractors) performing services on
its behalf under this Agreement where such services are intended to create
inventions that may be Collaboration Inventions that assign to such Party all
Collaboration Inventions and rights therein.

 

9.2                                        Additional Representations and
Warranties of Camurus

 

Camurus hereby further represents and warrants to Ra Pharma as of the Effective
Date that:

 

(a)             Camurus is not aware of any pending actions, suits or other
proceedings against it that question the validity of any issued Camurus Platform
Patents;

 

(b)                Camurus is not aware that any of the issued claims of Camurus
Platform Patents are invalid;

 

(c)                         To the extent necessary to grant Ra Pharma the
rights provided for in this Agreement, Camurus owns or Controls sufficient
rights in the Camurus Platform   IP;

 

34

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

(d)                 Camurus, to its knowledge and belief, has supplied Ra Pharma
with all material documentation and information, possessed by Camurus with a
right to disclose the same to Ra Pharma and which have been requested by Ra
Pharma, during the course of due diligence prior to execution of this Agreement;
and

 

(e)               Camurus has not received any oral or written claims, or
demands from any Third Party that the research, development, manufacture, use,
sale or import of the Camurus Platform IP or the FC Technology aspects of the
Product(s) planned to be developed under this Agreement infringe or may infringe
or misappropriate the Intellectual Property of any Third Party, and Camurus has
no knowledge that a Third Party has any basis for such a claim.

 

Notwithstanding anything to the contrary in this Agreement, a Party shall not be
entitled to make any claims or bring any action against the other Party based on
warranties or representations extended under this Agreement to the extent that
the circumstances giving rise to such claim or action were known by or disclosed
to the claiming Party prior to the Effective Date or could reasonably have been
inferred from information disclosed by the other Party.

 

9.3                                        Disclaimer of Warranties

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR MANDATED BY
APPLICABLE LAW (WITHOUT THE RIGHT TO WAIVE OR DISCLAIM), NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY WITH RESPECT TO THE LICENSED COMPOUNDS, PRODUCTS, ANY
TECHNOLOGY, GOODS, SERVICES, RIGHTS, OR OTHER SUBJECT MATTER OF THIS AGREEMENT
AND HEREBY DISCLAIMS ALL WARRANTIES, CONDITIONS OR REPRESENTATIONS OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES OF PERFORMANCE,
MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS

 

10                                           INDEMNIFICATION

 

10.1                                 Indemnification by Ra Pharma: Except to the
extent required to be indemnified by Camurus under Section 10.2, Ra Pharma shall
indemnify, defend and hold harmless Camurus, its Affiliates, and its and their
respective, directors, officers, employees and agents (collectively the “Camurus
Indemnified Party”) against any and all claims, liabilities, losses, damages,
costs or expenses, including reasonable attorneys’ fees, arising out of any
claim or action brought by a Third Party (collectively, “Losses”) incurred or
suffered by the Camurus Indemnified Party to the extent arising out of or caused
by:

 

(i)                                           the development, use, manufacture
distribution, marketing, promotion or sale of Product by or on behalf of Ra
Pharma or its Affiliates or Sublicensees in the Territory (including any claims
based upon product liability and any claims arising from Camurus or its
Affiliates provision of services under the Agreement), unless such Losses relate
to or arise from (a) Camurus’ or any Camurus Indemnified Party’s negligence or
willful misconduct, or (b)

 

35

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

infringement or alleged infringement of any Third Party’s intellectual property
rights by use of the FC Technology; or

 

(ii)                                        the breach by Ra Pharma of one or
more of its representations, warranties or other obligations under this
Agreement.

 

10.2                                 Indemnification by Camurus: Except to the
extent required to be indemnified by Ra Pharma under Section 10.1, Camurus shall
indemnify, defend and hold harmless Ra Pharma, its Affiliates, and its and their
respective, directors, officers, employees and agents (collectively the “Ra
Pharma Indemnified Party”) against any and all Losses (as defined above)
incurred or suffered by the Ra Pharma Indemnified Party to the extent arising
out of or caused by

 

(i)                                     the breach by Camurus of one or more of
its representations, warranties or other obligations under this Agreement;
unless such Losses relate to or arise from Ra Pharma or Ra Pharma Indemnified
Party’s negligence or willful misconduct.

 

10.3                                 Notification of Liabilities/Losses: In the
event that either Party intends to seek indemnification for any claim under any
of Clauses 10.1 or 10.2, it shall inform the other Party of the claim promptly
after receiving notice of the claim.

 

(i)                                       In the case of a claim for which
Camurus seeks indemnification under Section 10.1, Camurus shall permit Ra Pharma
to direct and control the defence of the claim and shall provide such reasonable
assistance as is reasonably requested by Ra Pharma (at Ra Pharma’s cost) in the
defence of the claim; provided that nothing in this Section 10.3 shall permit Ra
Pharma to make any admission on behalf of Camurus, or to settle any claim or
litigation which would impose any financial obligations on Camurus without the
prior written consent of Camurus, such consent not to be unreasonably withheld
or delayed.

 

(ii)                                    In the case of a claim for which Ra
Pharma seeks indemnification under Section 10.2, Ra Pharma shall permit Camurus
to direct and control the defence of the claim and shall provide such reasonable
assistance as is reasonably requested by Camurus (at Camurus’ cost) in the
defence of the claim, provided always that nothing in this Clause 10.3 shall
permit Camurus to make any admission on behalf of Ra Pharma, or to settle any
claim or litigation which would impose any financial obligations on Ra Pharma
without the prior written consent of Ra Pharma, such consent not to be
unreasonably withheld or delayed.

 

10.4                                 Right to Participate in Defense. Without
limiting Section 10.3, any indemnitee will be entitled to participate in, but
not control, the defense of a Third Party claim for which it has sought
indemnification hereunder and to employ counsel of its choice for such purpose;
provided, however, that such employment will be at the indemnitee’s own expense
unless (a) the employment and reimbursement thereof has been specifically
authorized by the indemnifying Party in writing, or (b) the indemnifying Party
has failed to assume the defense and employ counsel in accordance with
Section 10.3 (in which case the indemnified Party will control the defense).

 

36

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

10.5                                 Cooperation: If the indemnifying Party
chooses to defend or prosecute any Third Party claim, the indemnified Party
will, and will cause each other indemnitee to, cooperate in the defense or
prosecution thereof and will furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection with
such Third Party claim. Such cooperation will include access during normal
business hours afforded to the indemnifying Party to, and reasonable retention
by the indemnified Party of, records and information that are reasonably
relevant to such Third Party claim, and making indemnities and other employees
and agents available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder, and the
indemnifying Party will reimburse the indemnified Party for all of its
reasonable out-of-pocket expenses incurred in connection with such cooperation.

 

10.6                                 Neither Party limits or excludes its
liability for fraudulent misrepresentation nor for death or personal injury
arising from its negligence.

 

10.7                                 Exclusive Remedy: Each Party agrees that
its sole and exclusive remedy with respect to Losses shall be pursuant to the
indemnification provisions of this Section 10.

 

10.8                                 Insurance: Immediately upon the first
administration of a Product to a human in the Territory by Ra Pharma, its
Affiliates or its permitted Sublicensees, and for a period of [***] ([***])
years after the expiration of this Agreement or the earlier termination thereof,
Ra Pharma shall maintain a Commercial General Liability Insurance Policy with
limits of not less than [***] US Dollars (US$ [***]) per occurrence and [***] US
Dollars (US$ [***]) in the aggregate; and a Product/Clinical Trial Liability
Insurance policy with limits of at least [***] US Dollars (US$ [***]) per
occurrence and [***] US Dollars (US$ [***]) in the aggregate. Both policies
shall include contractual liability coverage, and any combination of Primary and
Excess/Umbrella Policies may be utilized to maintain the required limits. Upon
written request, the insuring Party shall provide the other Party with a
certificate of insurance attesting to such coverage. It is understood and agreed
that this insurance shall not be construed to limit either Party’s liability
with respect to its indemnification obligations hereunder.

 

11                                           TERM AND TERMINATION

 

11.1                                 Term of Agreement

 

This Agreement shall become effective as of the Effective Date and, unless
earlier terminated pursuant to other provisions of this Section 11, shall
continue in full force and effect until the expiration of all Royalty Terms (the
“Term”). On a country-by- country and Product-by-Product basis, after expiration
of the Royalty Term for the Product in each country in the Territory, Ra Pharma
shall have a royalty-free, non- exclusive license to develop, make, have made,
use, import, market, promote, distribute, sell, and offer for sale and otherwise
exploit such Product in such country.

 

37

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

11.2                                 Ra Pharma may terminate this Agreement
without cause on a Product-by-Product basis or in its entirety at any time by
giving not less than three (3) months prior written notice.

 

11.3                                 Termination for Material Breach or
Bankruptcy

 

(a)           Upon the material breach by one Party under this Agreement, the
other Party shall notify the breaching Party of such breach and require that the
breaching Party cure such breach within sixty (60) days (or, in the case of
payment defaults, within thirty (30) days).

 

(b)                In the event that a material breach by Ra Pharma is not cured
within the applicable cure period and without limiting other available remedies,
Camurus shall have the right to terminate this Agreement upon written notice
within thirty (30) days thereafter and all licenses granted by Camurus to Ra
Pharma hereunder shall terminate, subject to the terms of Section 11.4.

 

(c)                  In the event that a material breach by Camurus is not cured
within the applicable cure period and without limiting other available remedies,
Ra Pharma shall have the right to terminate this Agreement upon written notice
within thirty (30) days thereafter, all licenses and rights granted by Ra Pharma
to Camurus hereunder shall terminate, subject to the terms of Section 11.4, and,
at Ra Pharma’s option, all licenses granted by Camurus to Ra Pharma hereunder
shall continue in full force and effect, subject to the continuing obligation to
pay milestone payments, license fees, Royalties and sales milestones. Upon such
termination by Ra Pharma for such Camurus material breach, (i) Camurus’
obligations hereunder to provide Know-How and other materials and information to
enable the use of such licenses shall continue; and (ii) Camurus’ right to
cross-reference and use any Development Data shall terminate except in respect
of (x) rights which were previously granted by Camurus to a licensee in the
Territory prior to the date of any Third Party, and (y) Camurus’ right to
reference Placebo Development Data solely in connection with filing,
maintaining, enforcing and defending patent applications and patents covering
Camurus Collaboration Inventions.

 

(d)          Right to Terminate upon Bankruptcy. Either Party may, without
limiting other available remedies, terminate this Agreement, in whole by notice
to the other Party in the event (a) the other Party shall have become bankrupt
or shall have made an assignment for the benefit of its creditors; (b) there
shall have been appointed a trustee or receiver for the other Party or for all
or a substantial part of its property; or (c) any case or proceeding shall have
been commenced or other action taken by or against the other Party in bankruptcy
or seeking reorganization, liquidation, dissolution, winding-up, arrangement,
composition or readjustment of its debts or any other relief under any
bankruptcy, insolvency, reorganization or other similar act or law of any
jurisdiction now or hereafter in effect, and any such event shall have continued
for sixty (60) days undisputed, undismissed, unbonded and/or undischarged.

 

11.4                                 Effect of Termination: Upon termination of
this Agreement by either Party for any reason (other than termination by Ra
Pharma pursuant to Section 11.3):

 

38

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

(a)                    all licenses granted by Camurus shall terminate
(including all rights to use any Camurus Platform IP);

 

(b)                    Camurus licenses and rights under Sections 2.4, 3.7 and
7.2(g) shall continue, subject to all indemnity and other obligations of Camurus
hereunder in respect thereof;

 

(c)                     Ra Pharma shall discontinue Prosecution of any Patent
Rights claiming solely the Product; and

 

(d)                    Accrued Rights. Termination of this Agreement for any
reason will be without prejudice to any rights that will have accrued to the
benefit of a Party prior to the effective date of such termination. Such
termination will not relieve a Party from obligations that are expressly
indicated to survive the termination of this Agreement.

 

11.5                                 Termination for Patent Challenge: In the
event that either Party or any of its Affiliates or Sublicensees commences or
otherwise pursues, directly or indirectly (or voluntarily assists Third Parties
to do so, other than as required by law or legal process), any proceeding
seeking to have any of the other Party’s Patent Rights forming part of Camurus
Platform IP or Ra Pharma Product IP, as the case may be, revoked or declared
invalid, unpatentable, or unenforceable, the other Party may declare a material
breach hereunder with immediate effect. Furthermore, Camurus shall have the
right to declare material breach hereunder with immediate effect if Ra Pharma
claims that any of the Camurus Platform IP is invalid as a reason for not paying
full royalties.

 

11.6                                 Surviving Provisions: Except as otherwise
provided in Section 11.30 above, in addition to the Sections that are expressly
stated to survive termination, the following Sections of this Agreement shall
survive any expiration or termination of this Agreement for any reason: Sections
8, 10 and 12.13.

 

12                                           MISCELLANEOUS PROVISIONS

 

12.1                                 Consequential Damages

 

IN NO EVENT SHALL EITHER PARTY OR THEIR AFFILIATES BE LIABLE FOR SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES AS WELL AS LOST PROFITS,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY AND IRRESPECTIVE OF
WHETHER SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR
DAMAGE; PROVIDED, THAT THIS LIMITATION SHALL NOT LIMIT THE INDEMNIFICATION
OBLIGATION OF SUCH PARTY UNDER THE PROVISIONS OF SECTION 10 FOR SUCH DAMAGES
CLAIMED BY A THIRD PARTY AND NOTHING IN THIS SECTION 12.1 IS INTENDED TO LIMIT
RA PHARMA’S PAYMENT OBLIGATIONS UNDER SECTION 5.

 

12.2                                 Assignment: Neither Party shall have the
right to assign this Agreement, nor any of its rights hereunder, nor delegate
any of its obligations hereunder, without the prior

 

39

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

written consent of the other Party, which shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing, (i) Camurus and Ra Pharma may assign
this Agreement to any purchaser of all or substantially all of its assets or to
any successor entity resulting from any merger or consolidation of Camurus or Ra
Pharma with or into such entity, or (ii) Camurus and Ra Pharma may assign this
Agreement to any of its Affiliates but only for as long as such Affiliate
remains an Affiliate of the assigning Party provided that such Affiliate agrees
to be bound hereunder. Any attempt to assign this Agreement in breach of the
foregoing shall be void. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and each of their successors and permitted
assigns.

 

12.3                                 Further Actions: Each Party agrees to
execute, acknowledge and deliver such further instruments, and to do all such
other acts, as may be necessary or appropriate in order to carry out the
purposes and intent of this Agreement.

 

12.4                                 Compliance with Laws: Each Party shall
review in good faith and cooperate in taking actions to ensure compliance of
this Agreement and the Parties’ activities hereunder with all applicable laws,
rules, ordinances, regulations and guidelines. Each Party shall provide the
other Party such reasonable assistance as may be required for the Party
requesting such assistance to comply with all such laws, rules, ordinances,
regulations and guidelines of all governmental entities, bureaus, and agencies
having jurisdiction pertaining to this Agreement, including obtaining all
import, export and other permits, certificates, licenses or the like required by
such laws, rules, ordinances, regulations and guidelines necessary to permit the
Parties to perform hereunder and to exercise their respective rights hereunder.

 

12.5                                 Force Majeure: Neither Party shall be
responsible or liable in any way for failure or delay in carrying out the terms
of this Agreement (other than any payment or confidentiality obligations)
resulting from fire, flood, other natural disasters, war, labor difficulties,
interruption of transit, accident, explosion, civil commotion, and acts of any
governmental authority; provided, that the Party so affected shall give prompt
notice thereof to the other. If any such cause prevents either Party from
performing any of its material obligations hereunder for more than ninety (90)
days, the other Party may then terminate this Agreement upon thirty (30) days
prior notice. Except as provided in the preceding sentence, no such failure or
delay shall terminate this Agreement, and each Party shall complete its
obligations hereunder as promptly as reasonably practicable following cessation
of the cause or circumstances of such failure or delay.

 

12.6                                 Notices: All notices and other
communications hereunder shall be in writing and shall be deemed given when
delivered personally or by facsimile transmission (receipt verified), [***]
([***]) days after mailed by registered or certified air mail (return receipt
requested), postage prepaid, or [***] ([***]) days after sent by express courier
service, to the Parties at the following addresses (or at such other address for
a Party as shall be specified by like notice; provided, that notices of a change
of address shall be effective only upon receipt thereof):

 

40

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

If to Camurus, addressed to:

 

Camurus AB

att: CEO

Ideon Science Park, Sölvegatan 41, 223 62 Lund, Sweden

 

If to Ra Pharma, addressed to:

 

Ra Pharma

att: CEO

87 Cambridge Park Drive,

Cambridge, Massachusetts

 

12.7                                 Amendment: No amendment, modification or
supplement of any provision of this Agreement shall be valid or effective unless
made in a writing that explicitly refers to this Agreement and that is signed by
a duly authorized officer of each Party.

 

12.8                                 Waiver: Except to the extent otherwise
expressly set forth in this Agreement, the rights and remedies of the Parties
set forth herein or otherwise available at law or equity are cumulative and not
alternative. No provision of this Agreement shall be waived by any act, omission
or knowledge of any Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.

 

12.9                                 Counterparts: This Agreement shall be
executed in two or more counterparts, each of which shall contain the signature
of the Parties and all such counterparts shall constitute one and the same
agreement.

 

12.10                          Descriptive Headings: The descriptive headings of
this Agreement are for convenience only, and shall be of no force or effect in
construing or interpreting any of the provisions of this Agreement.

 

12.11                          Severability: Whenever possible, each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement and the Parties shall in good faith
seek to agree on an alternative provision reflecting the intent of the Parties
that is enforceable.

 

12.12                          Entire Agreement: This Agreement shall constitute
and contain the complete, final and exclusive understanding and agreement of the
Parties and cancels and supersedes any and all prior negotiations,
correspondence, understandings and agreements, whether oral or written, between
the Parties with respect to the subject matter hereof. The Confidentiality
Agreement previously entered into between the Parties shall terminate as of the
Effective Date and the Parties rights and obligations in respect of the
Confidential Information disclosed under the Confidentiality Agreement shall be
governed by this Agreement.

 

41

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

12.13                          Governing Law: This Agreement and all disputes
arising out of it (including non- contractual disputes) shall be governed by and
interpreted in accordance with the substantive laws of England and Wales,
without regard to the choice of law provisions thereof.

 

12.14                          Dispute Resolution

 

(a)         The Parties recognize that a bona fide dispute as to certain matters
may from time to time arise during the Term of this Agreement that relate to any
Party’s rights or obligations hereunder. In the event of the occurrence of any
dispute arising out of or relating to this Agreement, including any question
regarding its existence, validity or termination, either Party may, by written
notice to the other, have such dispute referred to its respective officer
designated below or their successors, for attempted resolution by good faith
negotiations within [***] ([***]) days after such notice is received. If either
Party desires to pursue arbitration under paragraph (b) below to resolve any
such dispute, a referral to such executives under this paragraph (a) shall be a
mandatory condition precedent. Said designated officers are as follows.

 

For Camurus: Chief Executive Officer

 

For Ra Pharma: Chief Executive Officer

 

(b)         In the event that they shall be unable to resolve the dispute by
executive mediation within such [***] ([***]) day period, then subject to
Section 7.2, the dispute shall be finally settled by confidential, binding
arbitration as provided below.

 

(c)          Any arbitration proceeding shall be administered by the Arbitration
Institute of International Chamber of Commerce. The place of arbitration shall
be London, England. The arbitration shall be conducted in English. The award of
arbitration shall be final and binding upon both Parties.

 

(d)         The procedures specified in this Section 12.14 shall be the sole and
exclusive procedures for the resolution of disputes between the Parties arising
out of or relating to this Agreement; provided, that a Party, without prejudice
to the above procedures, may seek injunctive relief or other provisional
judicial relief if in its sole judgment such action is necessary to avoid
irreparable damage. Despite such action the Parties shall continue to
participate in good faith in the procedures specified in this Section 12.14.

 

12.15                          Independent Contractors: Nothing herein shall be
construed to create any relationship of employer and employee, agent and
principal, partnership or joint venture between the Parties. Each Party is an
independent contractor. Neither Party shall have authority to make any
statements, representations, or commitments of any kind, or to take any action
which shall be binding on the other Party, except as may be explicitly provided
for herein or otherwise authorized in writing.

 

42

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

[Remainder of Page Intentionally Left Blank - Signature Pages to Follow]

 

43

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

This Agreement has been executed in two (2) original copies of which the
(Parties) have taken one (1) each. The Agreement shall come into force on the
date given at the beginning of this Agreement.

 

For and on behalf of Camurus AB

 

 

Date:

 

 

 

 

Full name: Fredrik Tiberg

 

 

 

 

 

Position: CEO

 

 

 

For and on behalf of Ra Pharma Inc.,

 

Date:

Full name:

 

Position:

 

44

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

EXHIBIT 1.4

CAMURUS PLATFORM IP AND

 

CAMURUS PLATFORM PATENT RIGHTS

 

[***]

 

45

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

EXHIBIT 1.6

CAMURUS TRADEMARKS

 

[***]

 

46

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

EXHIBIT 1.16 DEVELOPMENT PLAN

 

[***]

 

47

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

EXHIBIT 1.18

DRUG CHEMICAL STRUCTURE

 

[***]

 

48

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

EXHIBIT 1.18(b) Metabolites

 

[***]

 

49

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

EXHIBIT 7.2 (c)

EXPERT’S DETERMINATION

 

[***]

 

50

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

EXHIBIT 8.5

PRESS RELEASE

 

Ra Pharmaceuticals and Camurus Announce Exclusive License Agreement for
FluidCrystal® Extended Release Formulation of Zilucoplan

 

FluidCrystal® extended release formulation of zilucoplan achieved rapid and
sustained pharmacodynamic inhibition of complement C5 in non-human primates,
supporting at least once weekly dosing

 

Cambridge, Mass., and Lund, Sweden — July 16, 2019 —Ra Pharmaceuticals, Inc.
(Nasdaq: RARX) and Camurus AB (Nasdaq STO: CAMX) today announced an exclusive
worldwide license agreement for the use of Camurus’s proprietary FluidCrystal®
(FC) technology to develop, manufacture, and commercialize a long-acting
formulation of zilucoplan, Ra Pharma’s complement component 5 (C5) inhibitor in
development for the treatment of multiple complement-mediated disorders.

 

“Ra is committed to delivering convenient and accessible products for managing
C5-mediated diseases. Building on the strength of our daily formulation, which
offers a quick, low volume injection and room temperature storage, the
FluidCrystal® extended release (XR) formulation of zilucoplan has the potential
to control disease for at least seven days from a single subcutaneous dose
without the need for intravenous loading, on-body infusion devices,
tissue-degrading enzymes, or permeation enhancers. The promising data from our
pre-clinical studies conducted with Camurus, the potential for cost-effective
manufacturing, and Camurus’s proven late-stage regulatory experience with
FluidCrystal® were compelling reasons to add the FluidCrystal® technology into
our zilucoplan XR life- cycle extension program,” said Doug Treco, Ph.D.,
President and Chief Executive Officer of Ra Pharma.

 

In pre-clinical testing, a single dose of the FC XR formulation of zilucoplan in
non-human primates rapidly achieved and maintained target levels of complement
inhibition for at least seven days without the need for an intravenous loading
regimen (see Figure 1 below).

 

“The partnership with Ra Pharma follows the successful completion of a
feasibility study of the FluidCrystal® extended release zilucoplan injection,
which met formulation, pharmacokinetic, and tolerability target specifications,”
said Fredrik Tiberg, President & CEO of Camurus. “We look forward to the next
phase of our collaboration with Ra Pharma and initiating clinical development of
a new promising product candidate based on our unique FluidCrystal® technology.”

 

Under the agreement, Camurus will receive an upfront payment of $2 million and
is eligible to receive up to $14.5 million in development milestones and other
license payments, up to $55 million in sales milestones, and tiered single digit
royalty payments on product sales related to the FC XR formulation of
zilucoplan.

 

[g176031ko09i001.gif]

 

Figure 1: Inhibition of ex-vivo sheep red blood cell hemolysis assay following a
single subcutaneous dose of FC XR formulation of zilucoplan in cynomolgus
monkeys (mean+sem, n=4).

 

51

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

About Zilucoplan

 

Ra Pharma is developing zilucoplan and zilucoplan extended release (XR) for
generalized myasthenia gravis (gMG), immune-mediated necrotizing myopathy
(IMNM), and other tissue-based, complement- mediated disorders with high unmet
medical need. The product candidates are designed for convenient subcutaneous
(SC) self-administration. Zilucoplan is an investigational, synthetic,
macrocyclic peptide discovered using Ra Pharma’s powerful proprietary drug
discovery technology. The peptide is designed to bind complement component 5
(C5) with sub-nanomolar affinity and allosterically inhibit its cleavage into
C5a and C5b upon activation of the classical, alternative, or lectin pathways.

 

About FluidCrystal® Injection Depot

 

The FluidCrystal® injection depot delivers therapeutic levels of drug substance
over selected extended periods — from days to months — from a single injection.
The FluidCrystal® injection depot offers a liquid solution that transforms into
a controlled release, biodegradable liquid crystal gel matrix in situ on contact
with minute quantities of aqueous fluid at the injection site. Medicines based
on the FluidCrystal® injection depot can be administered by the patients
themselves or by healthcare professionals, without time-consuming and
complicated reconstitution procedures. The technology is validated by approvals
of Buvidal® in the EU and Australia and by the Brixadi™ tentative approval in
the US and has been studied in more than 20 completed clinical trials.
FluidCrystal® is a registered trademark of Camurus AB.

 

About Ra Pharmaceuticals

 

Ra Pharmaceuticals is a clinical-stage biopharmaceutical company focused on
leading the field of complement biology to bring innovative and accessible
therapies to patients with rare diseases. The Company discovers and develops
peptides and small molecules to target key components of the complement cascade.
For more information, please visit: www.rapharma.com.

 

About Camurus

 

Camurus is a Swedish science-led biopharmaceutical company committed to
developing and commercialising innovative and differentiated medicines for the
treatment of severe and chronic conditions. New drug products with best-in-class
potential are conceived based on the company’s proprietary FluidCrystal® drug
delivery technologies and its extensive R&D expertise. Camurus’s clinical
pipeline includes products for the treatment of cancer, endocrine diseases, pain
and addiction, which are developed in-house and in collaboration with
international pharmaceutical companies. The company’s shares are listed on
Nasdaq Stockholm under the ticker CAMX. For more information, visit
www.camurus.com.

 

Forward-Looking Statements

 

This press release contains “forward-looking statements” within the meaning of
the Private Securities Litigation Reform Act of 1995, including, but not limited
to, statements regarding Ra Pharma’s collaboration agreement with Camurus and
potential payments thereunder, statements regarding the potential, safety,
efficacy, and regulatory and clinical progress of Ra Pharma’s product
candidates,

 

52

--------------------------------------------------------------------------------



 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

including without limitation the zilucoplan FluidCrystal® extended release
program, beliefs regarding preclinical study data, and statements regarding
trial design, timeline, and enrollment of Ra Pharma’s ongoing and planned
clinical programs, including without limitation the clinical development of the
zilucoplan FluidCrystal® extended release formulation. All such forward-looking
statements are based on management’s current expectations of future events and
are subject to a number of risks and uncertainties that could cause actual
results to differ materially and adversely from those set forth in or implied by
such forward-looking statements. These risks and uncertainties include the risks
that Ra Pharma’s product candidates, including zilucoplan, will not successfully
be developed or commercialized, in the timeframe we expect or at all; as well as
the other factors discussed in the “Risk Factors” section in Ra Pharma’s most
recently filed Annual Report on Form 10-K, as well as other risks detailed in Ra
Pharma’s subsequent filings with the Securities and Exchange Commission. There
can be no assurance that the actual results or developments anticipated by Ra
Pharma will be realized or, even if substantially realized, that they will have
the expected consequences to, or effects on, Ra Pharma. All information in this
press release is as of the date of the release, and Ra Pharma undertakes no duty
to update this information unless required by law.

 

Contact:

 

Ra Pharmaceuticals, Inc.

Investors:

Ra Pharmaceuticals, Inc.

Natalie Wildenradt, 617-674-9874

nwildenradt@rapharma.com

 

Media:

Argot Partners

David Rosen, 212-600-1902

david.rosen@argotpartners.com

 

Camurus AB

Fredrik Tiberg, President & CEO

Tel. +46 (0)46 286 46 92

ir@camurus.com

 

Fredrik Joabsson, Chief Business Development Officer

Tel. +46 (0)70 776 17 37

ir@camurus.com

 

53

--------------------------------------------------------------------------------